oupurpases bereinatter set for th. °

O7/14/2617 66:46 5657719393 KEVIN LORENZEN PAGE 91/89

THIS SPACE PROVIDED FOR RECORDER'S USE

WHEN RECORDED RETURN TO:

pa a a ey

iz 4 Bs

ot
‘

CONTRACT ECE PEL TURE SS 1 ACRSEMES
ge si oatiy sareed wie
This Contrac! (*Cointicr" ) is ‘effective and scheduled tc close, ag of jienter 02, 2014 by and’

between ~~

« Joel M, Gareja and Alicia J, Garcia, s married couple,
hereinafter referred! io ag "SELLER," whether ong or core, and

- Stephen 1. Gualarao and Roberta L. Gareia- Cuajardo, 4 married couple,
hereinafter referred to as “BUYE mR " whether one or more, on the terns aiid conditions and for the

Wee

*

PROPERTY. The property sold under this contract is lseated at 2017 Bmbarcadero Caurt,
Belen, New Mexico $7002 in Valencia County County and is legally described as

Lot munbered five (5), of tract B ds’shown on the plat of Country Chub Estates, a replat of a
portion of Playa Verde, Unit 2, and subdivision of a poxtion of the Tome Grant, Valencia County.
New Mexico, filed of record February 5, 1982, and recorded in cabinet D, Page 22, in the office
of the County Clerk of Valencia County, New Mexico, and now known as Embarcadero, a replat
of tract B, Country Club Estates, a5 nach repli is filed in HRB 3, PG. 173.

hereinafter referred to as the pr operty."

PURCHASE PRICE. The agreed upon sales price 2 for the Property is $161,000.00 with tnterest
EXHIBIT

1 A

 

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 1 of 72

Case 19-01040-t ~
 

a7/14/2617 e86:4de 5857419393 KEVIN LORENZEN PAGE @2/68

from January 01, 2015, on the unpaid principal at the rate of 6% per annua. The Seller bereby
requires a down payment or camnest money totaling $50,000.00 which shall be deducted from the
total purchase price indicated above.

TERMS OF PAYMENT, Payments under this contract should be submitted to Joel M. and
Alicia I. Garcia at 1905 Nancy Lopez Blvd, Belen, New Mexico 37002.

Unpaid principal after tho Due Date showa below shall accrue interest at a rate of 6% annually
until paid,

The uapaid principal and accrued interest shall be payable in monthly installments of 81,429.36,
beginning on February {, 2015, and continuing until January 1, 2020 (the "Due Date’), at which
time the remaining unpaid principal and interest shall be dhe in full.

All payments on this Contract shall be applied first in payrnent of accrued interest, if applicable,
and any remainder hi payment of prucipal.

lf any payment obligation under this Contract is not paid when due, the remaining unpaid principal
balance and any accrued interest, if applicable, shail become due immediately at the option of the

Seller,

THE BORROWER UNDERSTANDS THAT THE PAYMENT OF THE ABOVE
INSTALLMENT PAYMENTS MAY NOT FULLY AMORTIZB THE PRINCIPAL
BALANCE OF THE CONTRACT, AND THEREFORE; A BALLOON PAYMENT MAY
BE DUE ON THE DUB DATE.

LATE PAYMENT CHARGE, The Buyer promises to pay a late charge of $25.00 for cach
installment that remains unpaid more than 7 day(s) after its Due Date. This late charge shall be paid
as liquidated damages in lieu of actual damages, and not as a penalty.

NON-SUFFICIENT FUNDS. The Buyer shell be charged the maximum amount allowable
under applicable law for each check that is setumned to Seller for lack of sufficient fonds in addition
to-any late payment chatgesallowabie under this Contract,’

PREPAYMENT. The Buyer reserves the right ta prepay this Contract (in whole or in part) priar
to the Due Date with no prepayment penalty.

ENCUMBRANCES, The Seiler guarantees the Property is not currently encumbered and further
agrees to take no action causing the Property to become encumbered so long as this Contract ts im
effect.

MAINTENANCE AND IMPROVEMENTS. Boyss agtees that any and all buiidings,
permanent fixtures and improvements currently on ar subsequently added to the land or Property
may not be removed, but will remain on the Property until the contract is fully performed. Tu the
event of default by the Buyer under this Contract, any and all permanent fixtures and improvements
made on the Property will remain with the Property. .

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 2 of 72

Case 19-01040-t
:

 

 

 

ar/id/2a17 06:46 5857719393 KEVIN LORENZEN , PAGE 63/08

POSSESSION. Buyer will maintain possession of the Property upon execution of Hus Contract.

CONDITION OF PREMISES, The Buyer recognizes the Property is being sold as ts and the
Seller is under no obligation to make any improvements or repairs during the time of this Contract.

INSURANCE. Buyer agrees to maintain adequate property insuramce on the Property equal to
the assessed value of the Property from the date of signing this agreement, The Buyer shall
immediately notify the Seller of any Japse in coverage. The Buyer is responsible for maintaining
insurarics on any personal property or other items the Buyer places inside or on the Property.

TAXES AND ASSESSMENTS. Buyer agrees fo pay alf taxes including but not limited ta
federal, state, and municipal, that arise'as 2 result of this sale, excluding income taxes.

Buyer shall pay all real estate taxes and assessments that may be levied against the Property.
Buyer shall be responsible forall personal taxes or agsessments that result from the Buyer's use of

the Property.

REMEDUES ON DEFAULT. In addition to any and all other sights avallable according to law, if
either party defaults by failing to substantially perform any material provision, tenn or condition of
this Coritract (inclucing without Liniitation the failure to make a monetary payment when dus), the
other party niay elect ta cancel this Contract if the default is uot cured within 30 days after
providing written notice to the defaulting patty. The notice shall describe with sufficient detail the
nature of the defhult. The Sefler maintains the right and authority to reclaim the Property oy to
forsclose on the property if the defauit is not cured within 30 days,

DEED. Upon receipt of all payments required under this Contract, the Seller will furnish the Buyer
with a Warranty Deed wherein the Seller conveys all of theit interest in the Property to the Buyer.
The Buyer shall be responsible for cost of recording the deed.

ABSTRACT/TITLE POLICY. The Seller will provide the Buyer with au updated abstract
evidencing clear title or other accepted title documents upon receipt of all paymerits uncer this
Contract, * , ,

NOTICES, Any notice or communication required or permitted under this, Contract shall be
suiticiently piven if defivered in person or by certified mail, retwa receipt requested, to the

addresses listed above or to such other address as one party may have furnished to the other in
writing. The notice shall be deemed received when delivered or signed for, or on the third day after

mailing if aot signed for.

ASSIGNMENT, Neither party may assign or transfer this Contract without prior written consent
of the other party, which consent shall not be unreasonably withheld.

ATTORNEY FEES. ff any payment obligation under this Contract is not paid when due, the
Buyer promises to pay all costs of collection, including reasonable attomey fees, whether or not a
lawsuit is commenced as part of the collection process.

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 3 of 72

Case 19-01040-t
 

 

a7f/id/2017 6b:i40 5@57719393 KEVIN LORENZEN PAGE 84/08

ENTIRE CONTRACT/AMENDMENT. This Contract for Deed contains the entire agreement
of the parties and thore are no other protnises, conditions, understandings or other agreements,
whether otal of written, relating to the subject matter of this Coittract for Deed. This Contract for
Deed may be modified or amended in writing, so tong as ali parties obligated under this Contract

sigu the agreement,

SEVERABILITY. If any portion of this Contract for Deed shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be valid and enforceable,
Ifa court finds that any provision of this Contract for Deed is invalid or unenforceable, but that by
limiting such provision it would become valid and enforceable, then such provision shall be deemed

to be written, construed, and enforced as sa limnited,

INDEMNIFY REGARDING USE or PREMISES. To the: extent pertnitted by law, Buyer
agrees to indemnify, hold harness, and defend Seiier from and agaiast any and all tosses, claims,
Habilities and expenses, inedieding reayonable attornoy fees, Hf any, which Buyer may suffer of ineur
in connection with Buyer's possession, use of misusé of the Property, exsept due to Seller's
negligent acts of omissions.

GOVERNIN G LAW, This Coutract for Deed shall be construed in. accordance with the laws of
the State of New Mexico.

WAIVER. The failure of cither party to enforce any provisions of this Contract shall not be
construed as a waiver or limitation of that party's right to subsequently enforce and compel strict
compliance with every provision of this Contract for Deed.

OTHER PROVISIONS,
1. Will pay Joel M. & Alivia I. Garcia "early withdraw" fee associated with the withdraw of money
from thelr annuity for purchase of 2017 Embareadero Blvd, Belen, NM 87002.
2. Will pay Joel M. & Alicia I. Garcia any additional fees associated with closing, such as sutvey
and ttle inguratice,

3, Attached adldencivin for additional iand/mineral rights.

TAX EXEMPTION. Buyer wil be: entitled tu claim the property for the Federal Homestead
Property Tax Exemption and any other exelption, shcwd the property be eligible for such an
exemption.

RECORDING, This Contract will be recorded by the Seller. The Buyer shall be responsible for
the xecording fees associated with recording the Contract.

Deed Dratted By:

Roberta L, Gareia-Guajardo

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 4 of 72

Case 19-01040-t
 

 

AF/14/2017 6:48 58577193394

P. 0. Box 5400
Suffolk, Virginia, 23435
757-913-0933

KEVIN LORENZEN

PAGE 65/68

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 5 of 72

Case 19-01040-t
af/14/2617 66:46 5097719993

‘ 1OAI7/2014 5:03:58 BM CT U.S. Bank

wh

Dine ok Lidia

 

0 4

KEVIN LORENZEN

415059662791

PAGE 96/98

BP. 2 of 2

 

 

aebiciledyatth afbioine bt
ane ‘Gascon oh i “Btitela., a

Tee
7

 

 

   

PIES) MOLT WBASASZE (uD) Erase Z-obp for

 

 

 

 

i - OEFIGIAL st
ae ea

y-Puic: ~
“he sie

 

 

ajd pane

wee

jubsy & senaieegs JeWlaysg 1b

  

50 Page 6 of 72

46

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17

Case 19-01040-t
 

 

 

M.

AT/14/9017 6:46 6@5771.9393
16447/2014 8:03:55) PM CT

-[Sbank.

Confidential FAX
To: "e. Cr CiGn

KEVIN LORENZEN PAGE 97/88

.8,. Bank + 15068662791 PP. 1 Of 2

  

. From: Uy SaW He ttt

Date: . com : .
7 pany:
ray: TSt- 2No 925) Phone: ‘SOS-Aale Nas
Re: _— , FAX: .
ac: Ercvall: -
Pages:
tc ' ' ‘ . , . ‘
Ia Urgertt CiForReview = 9 Please Comment (7 Please Reply O Please Recycle

Additlonal Comments: 2

Rigelonic Pruscy Nollce. This facstette,

copying, disiiguting, of slvervilse disclosing [his iMormation
FirGr, and dren seetyely cigar it. Thank you lh advance for

02/2073
LIP-A

" a and any gttachmenis, centaits infomation thal is, or may be '
and ls elso confdentjar aoe propretary In natura, you are ool the inteldad rewipienl, please $e wiulead ihetean fee Nena

in any meena, loslood, plasee cept 16 [hs gende
yeu? cooperation,

hs communications pilvacy laws,
pally p(ohibked form relzining, using,
(hal you fava received [he commulnization in

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 7 of 72

Case 19-01040-t
avfid/2817

Ab: 48 5857719393

BUYER: -
DATED: A 6// >

Stephen D. Guajardo

Stephen D. & Roberta L. Garcia-Guajando

109 Settlers Landing Rd.
Suffolk, Virgaaia, 23435

KEVIN LORENZEN PAGE 98/48

paren, 2/0 16 __

kG Rr rcapreeape

" Robeyfa L. Garcia-Gdlajardo

STATE OF VIRGINIA, ‘COUNTY OF INDEPENDENT CITY OF SUFFOLK, :

This instrument was acknowledged before me on this { ) day of Nf Arch ,

ZO. by Stephen D. Guajardo and Roberta L. Garcia-Guajardg,

 

 

ee aE

 
   

; Commonwaaith of Virginio
A Reglarratian Ne 7538773

EEA” thy Connuston tuples Fab, 25, 2617
. rp amr a

ASHLEY |. PORTER
otary Public

 

   

otary Public

 

Memlaer_ Cneriotiss
Title (aid Rank)

My commission expires LOb Pe ZOr7

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 8 of 72

Case 19-01040-t
ZL 40 6 Ad 0S:9P:ZT ET/SZ/EO PAJAIUS 6T/GZ/EO Pali4 T-T 90d

|

L+OVOTO-6T 9SED

 

 

 

Ae rr i

TRUST AGREEMENT FOR THE
J & A GARCIA TRUST
DATED OCTOBER 2, 2017

 

 

 

 

 
 

 

 

 

FABLE OF CONTENTS

CONVOYAMICS ia vacccsetesesnnansratvcaraseeeeeeeey 26g cee e Png Er Reed OH ere ead nF EaAA (One Hea pee tEneaaad Palas ee
Property wc perdntnanesenanneatecatenenes Upesvaneneseansetnaneraraeenas bevavaseraer Chee taeaeadarerersatecenennnienea '
Famil :

GUITHDY oo. ceedeeneensnecensecnnsasesornoenentseentapaangy eu es ou pu De tAde CLEAN PAIGE OFae SA sepRAEE ceaae Panes eaPDTrerrae nea

ARTICLE boo cccveresarseueenereeeserecnersaaatrareneas Mere enea ae re seanpeeneaneneenen art paaeaayy be aeaeasanavenareraninstes

ADMINISTRATION DURING JOINT LIVES...

ea AR Seas saan as dead eee deere
Income... PNET OLE RETA nea peep rps Cees Cae pe gers SARA EE GE Cee TEA ES OES EE Ap OA AE AS SEEN BEAL Reed PR Od BET REA RUA ea

Principal... ate ceapeapasesuan pene ge tase eves neanenea page taaesaaenye

Additions; Withdrawals .. sa vecadeeavasaceduanaedesseuaneseppagesuanse sass sensdanenenssscededessesnenensenstanasbess
Disability ... orev n TES EEE OTP SOOTEEIEETOLSOIECEEOCESSEEERITOTTTSEES

Determination by Physicians: th General .

Consent to Disclosure of Information .. cures ee eraser uuny ag aa neneeegeuy regen spevereraaarea yeaa
Release for Trustee atid PHYSICIAN cise ccnerceiertrensere rn eeeeeianseaeeenaentegey

: :
ABIENEMENI.

ARTICLE Ii,

DEALING WITH A DECEASED GRANTOR'S ESTATE TE rennin

Expenses, Claims, Taxes ..

Evidence of Amounts Due... weaves Suoceuucusevaseennsadacesenensusnensvescasaveetessasasavagesaretaensinacneanneras

ARTICLE IV.. i
DISTRIBUTION OF PERSONAL EFFECTS: DIVISION OF TRUST.
Personal Effects .. . ve depudeacceeuceseenauaresasasuuassuaesuens
In General; Grantor’ S List.

Unappointed Personal Effects... berate desaneduaeecuinecsbarearanpencas
Division .. viene we

ARTICLE V...

DISPOSITION UPON THE DEATH OF THE SURVIVING GRANTOR enn

Payment of Expenses; Distribution of Personal Effects...
Disposition of Trust ASSOES voce eee cee ;
Specific Distributions...

Distribution of the ReStdule o.oo ceeccestseneer er Cerne iPaper ee teenaepeenaerennennaanenessers

Jogl's Share...

Administration of Trust for Roberta Guajardo' s Grandchitd... cvevetestevestnsemenve

Alicia's Share...

Rostponement ot of Possession .. pened cece ne ene cere cep een ine cere ena ee sean startin ted

Perpetulties....
Failsafe...
Spendthrift Protection ...
Disabled Beneficiary...
In General...
Distributions to Disabled Beneficlary Due to Another’ s Death...

mMmhabh Wee Doh hho lb

Dro woowmMONHneDaoee @aaamanm

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 10 of 72

Case 19-01040-t
 

 

 

Successor Trustee... vise eu runayecavevesensdsaveunsavuvasecbos eceanenrevasdanceraracereunsesviees
Joel's Siiccessor Co-Trustee ., Lee tac ara neceegunaeaeseeneueny pes anetesasacnyraneetepena
Alicia's Suecéssor Co-Trustee .. deen an agaeseneeqery eva ed eccvesareresecaversvargnanaranny ay
Latest Lst.,. devvavecpraneresacacesacaraeaseqpranesanasarevevarenaspenss

Trustes's Powers and Rights in General... usecaunsacevecenrecnrsesinveapeenatteeaenspenersieD yb

Co-Trustee... us suveppuequeusaeacnunsaresaneeaenversvauergrauasarrvesstes

Delegation of Trustee's Rights and Powers... vipeeepssanasecoensueesaraneppeavanesaspeaeensniny

Co-Trusiee Decisions... detateseeaeauassg si thesaeagerasaee

Financial ACVISOT coccsescscccocse vereuensesuenense

POWERS OF TRUSTEE... ees seabuneecusesesbatesacepersaaeauedarsdsaitfoneetedetensassaareneansen
DIStriOUtlOMS secesscsssvscsssvssssosesssonsssssssessassseccrsvsesnseraresareceecsvavevvnavenen pebnerennaarieens
Tax Elections oo... css cscereseceenscererecee eters te ceeasnananecpenensapacazepeseepeeceensapnegiadeeaeensensnnee res
Bond, Ete. ccc seeessessecscseneereenseesiean ar bese eed AeEaG ee Rend LEASE SE ;SERO REAL EUR CEE DES SAH EERE aU Ld ATEEEE LE
COMMING cess csenseesceente cesses neecen ch enstae vaopenenrsser En eCnieeneeseseseresenndeeeECLEDBERCaceeom ant
Principal and Income ccc eececces orcas uaieernierenaresceeledereseneserecandcoresersnssieatey
Annuity DOGISIONS w..ccssesetcecneseee sear cecsensececceenersatonsrecerseseneeceeniatedtetiaterasbiasssennenes
Anicillary AGIrinistrations ......csccsssssecsseecererssensrsecsrnensaeasedecaaesrasccusnnssseeseavesnepeaszayes
Partial or Total Resigni@tlon cc ccsceces cer seistearcteccareerer er eOuiedinicarareresasecennnees
Removal of SHUS Of TTuSt occ iscsseeccsersronerearerseatensenresessniseas beaeerereeeeeraetegumeereaneces
General Powers... ou PUAN \EACHEdEE CALAN A SHAAESPHEDpnaaaeteaaa DOs dCpneEeCoaaepensnenpasenreaelas
Restrictions on investments... Ade bebe end On LOT AAC REEL ULTRA LEIA LLE DEL ECEU LAD bed eUpe aaa anaes
Budget Income and Expenses... alee tensanseaeneegsanpeoesunasaveng passoxens pace placer drsances tnacaseeattorsss
Trustee's Discretloris ..csccccecieccsceceeesstesneeeecte Gaercananassdavecacnscinsereesnsnneesaesan syezrasens
Termination of POWGrS ......cc scenes sressereterers [eyeteaaasasestebrseteaesererereense arenes eons
Dealing With The Granttors' Estates... ccc esses inrcnetcnecerseeceraerasen age
Withholding Distributions ccescscnsesu css sessrseescaerecataeslednsetarasneasenseautesstdspereieners
Investment Authority... es EPP PP ESET TT PET eT TePeTPTPeTTTTereteTerrerererrrereerererceryeren
Liability for Predecessor Fiduciary... boven Lenpanesteseaasevendeensontenag ave ressnaenans teeeers ity ed
Compensation ... eesueneanenesees
Trustee as Agent for Med ical ‘Purposes...

ARTICLE VIL... lerenneteneareupeansevans
PROTECTION ‘OF PERSONS. DEALING WITH FIDUGIARIES .. leyeneuieteeeaneearteveee

ARTICLE 1X.,...ccscssssssssarecansuersenrsseisserevseaessssenarsnaesnaviutessastseccartanscnteansavareestavess Jessen
DEFINITIONS ...

Gender/Plural/Trust .. seve naceuadey sua ee ey syd eeeeLasusuneyryendwenearan sededeey ee eeasereeeeaeytpsnaesees

Fiduciaries .. Cer OL ERE GL Ay eer er eeeean sa aenaneneen
DescendantasHets..

Code Sections .... ve bua bee EUEOQANERIGAEAPA UTA INGGUAAG UE Levey raeeeayay peauap eens ed sausasaueendeyaemeasavereepeas

Name of TUSt cca cccccscccssssusustusctestsnsnssvccssaserssivspstauetaysysussasecsenepenssueesiasssaseavavvencee

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 11 of 72

Case 19-01040-t
 

 

MISCELLANEOUS .. csccetstccceinstavesovoneaesonecceesuensenpuieveonisessresasaeesitverssatsseniioese 20

Survivorship... sees Ve besdengh c4ay ceedaceaedesdtiadeenbebstaeeestss ens suas ssaberasacatarestederscaneen ned
Governing Law .. . . eyeeesdedibegedias ssasasaaterersssssrannnanere ne
Paragraph Headings: Incorporation by Reference... sssssssuamasvpenpencansarssanessaneeensZ
Uniform Trust Code ......... ssssstsarstsastssisassiapissstsetssssstecsisssiuuesessercesrarsaransasanesneeunecdl
INGONPSSEADTRY oe cece teecteesseneceecenesensreeeenarasaeesenespeneneusanag prenpennayscpsassceas vers
Llmitation of LHabilly of Trustee... des geueecauavanagussensurarasarsaestsasavargssesapensecensteaieeeniet
Accounting... pavaaaeetsseseetiens ssssssssusaaransesesavtananisactsscasasadesesseessrvarceesssensiuasenneer 22

ili

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 12 of 72

Case 19-01040-t
 

 

 

 

Trust Agreement for the

J&A GARCIA TRUST

This Trust Agreement is effective as of the 2" day of October, 2017, and is
executed by and between Joel M. Garcta and Alicia |, Garcia, husband and wie,
currently residents of Belen, Valencia County, New Mexico (herelnafter referred to as
the "Grantors'}, and Joe! M. Garcia and Alicia 1. Garcia, husband and wife, currently
residents of Belen, Valencia County, New Mexico (hereinafter together, along with any
duly appointed Co-Trustee(s) and/or Successor Trustee(s), referred to as the
"Trustee"}.

4. Conveyance, The Grantors have paid over, assigned, granted,
conveyed, transferred, and/or delivered to the Trustee certain property, and the
Grantors may in the future pay over, assign, grant, convey, transfer, and/or deliver to
the Trustee further property (documents of title, documents of transfer, and the like
which show that property Is owned by the trust shall be best evidence that the trust
awns such property); ail property which is owned by fhe trust and/or received by the
Trustee for the benefit of the trust, as invested and reinvested, and all rents, issues,
proceeds, profits, appreciation, replacements, exchanges, substitutions, and the like
derived from or related to said property (all of the foregoing property may hereinafter be
referred to as the “Trust Estate"), shall be held, administered, and distributed by the
Trustee as hereinafter set forth. The Trustee, In the Trustee's sole and absolute
discretion, shall have the authority to refuse or accept any property any individual, other
than a Grantor, attempts to convey to the Trustee.

2, Property. The Grantors declare, avow, and affirm that, unless specifically
and explicitly provided otherwise, all properfy now or hereafter paid over, assigned,
granted, conveyed, transferred and/or delivered to the Trustes for the benefit of the trust
is intended by each of them to be, and is declared to be, their community properly, and
it shah remain their communtiy property, tn trust and subject to the terms, conditions,
and provisions of this Agreement. Therefore, said community property shall retain its
character as community property during the joint lifetimes of the Grantors, unless and
unttl the Grantors shall clearly and convincingly provide otherwise in a written and
signed document.

3. Family. Joel M. Garcia has one (1) daughter, Roberta Guajardo, Alicia |,
Garcla has no children.

ARTICLE f
ADMINISTRATION DURING THE GRANTORS' LIFETIMES

The Trustee shail hold, manage, invest, and reinvest the Trust Estate and shall
collect the incorne therefrom ahd shall dispose of the net income and principal during
the lifetime of the Grantors and/or the Surviving Grantor as follows. .

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 13 of 72

Case 19-01040-t
 

 

Te ee ate ge

4. Income, The Trustee may pay fo or apply for the benefit of the Grantors
or the Surviving Grantor, the trust Income, in quarterly installments or at more frequent
intervals, or in any manner as the Grantors together or the Surviving Grantor may from
time-to-time specify in writing to the Trustee. Net income not paid or applied for the
benafit of the Grantors or the Surviving Grantor may be accumulated and may, from

time-to-time, and at any time, be added to principal by the Trustee, in the sole diseretion

of the Trustee,

2, Principal. The Trustee may pay fo of apply for the benefit of the
Grantors, as community property, or the Surviving Grantor, the trust principal, in the
sole discretion of the Trusiee, as shall be necessary or advisable from time-to-time for
the health, support, maintenance, and best interasis of the Grantors or the Surviving
Grantor, taking into consideration, to the extent deemed advisable by the Trustee, any
other Incomé or resources. of the Grantors or the Surviving Grantor known to the
Trustee,

3, Additions: Withdrawals. Either Grantor (if not then disabled, as defined
below) or both Grantors together (if not then disabled) may at any time, and from time-
to-time, during the joint tives of the Grantors or the life of the Surviving Grantor, add
property to the trust or withdraw all or any part of the principal (and/or accumulated but
undistributed income) of the Trust Estate, free of trust, by delivering an instrument In
writing duly signed by him or her or them to the Trustee (and, if applicable, to the other
Grantor}, describing the property or portion thereof desired to be withdrawn. Upon
recelpt of such instrument, the Trustee shall thereupon convey and deliver to the
Grantors jointly, as community property, of to the Surviving Grantor, free of trust, the
property desctibed in such instrument. The powers set forth in this, Section 3, shall not
be exercisable by a Grantor if disabled (as hereinafter defined).

4, Disability.

{a} Determination by Physicians: In General. ff, in tha written
signed opinion of elther a Grantor's attending physician or a consulting physician
(specifically engaged for this purpose), that because of physical and/or mental
functional impairment, said Grantor (a) Is Incapable of caring for the Grantor's person
and understanding the Grantor's medicai needs and care, and/or (b) is incapable of
managing the Grantor's own financial affairs (which means that the Grantor Is then
unable to give prompt and intelligent attention to said financial affairs) (clauses (a) and
(b} are hereinafter referred te as “Capacity Functions"), the Trustee shall, in absolute
reliance on said written opinion, without any liability whatsoever therefor, from time-to-
time, while said Grantor's incapacity continues, make prudent sale and Investment
decisions and apply all or any part of the net income or principal of the Grantor's share
of the trust astate for the benefit of the Grantor, for any person who has been supported
by said Grantor, or for any purpose the Trustee deems to be in the Grantor's best
interest, in such amount or amounts and in such manner as the Trustee may determine
without regard to other financial resources of the Grantor or any person supporied by
the Grantor. Provided, however, In any single yeat any non-Grantor Trustee may not
make distrioutions to himself or herself in excess of the annual gift tax exclusion

TRUST AGREEMENT FOR THE J & A GARGIA TRUST - PAGE 2

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 14 of 72

Case 19-01040-t
 

 

 

 

 

amount, unless as payment for services as Trustee, or for the Trustee/Beneficiary's
health, support, maintenance, or education, The Trustee shall be able to rely absolutely
on said physician's written opinion unill the Trustee shall have received the written
signed opinion from both said Grantor's attending physician and a consufting physician
(specifically engaged for this purpose} that the Grantor has regained the Grantor's
Capacity Functions, In which event, unless otherwise agreed in writing by the Grantor,
the Grantor shall thereafter resume the Grantor's (Co-}Trustee position,

(b)  Gonsent to Disclosure of Information. As further described in
Article Vil, Section 20, below, the Grantors waive any physician-patient privacy, or other
privilege which otherwise would protect the Grantors against the disclosure of
confidential information, and authorize the release of medical information fo the extent
reasonably necessary for purposes of determining wheiher or not a Grantor has
Capacity Functions,

(c} Release for Trustee and Physician. No physician or health care
provider shall have any liability for any (I} decision made, (if) action taken, ar {iil}
information released by the physician or health care provider, with respect to the
Grantors, if said physician or health care provider acted in good faith in reliance on the
terms of this Trust Agreement. Further, said physician or health care provider shail be
entitled to be held harmless and be indemnified by the Trust against any claim, cost, ar
expense (including reasonable professionals’ fees) ("claims"), which claims may be
made against the physician or health care provider for any (i} decision made, (I}} action
taken, or (iil) Information released by the physician or health care provider, if said
physician or health care provider acted in good faith in reliance on the terms of this
Trust Agreement. In addition, a Trustee who relies in good faith on a determination of
incapacily (i.e., a determination that a Grantor does (not) have Capacity Functions) shail
not be liable for acts or omisstons resulting from that determination.

ARTICLE li
AMENDMENT

Either Grantor may, during the foint lives of both Grantors, by signed instrument
delivered to the Trustee, elther revoke this Agreement or amend this Agreement as it
nertains fo his or her share of the community property, and his or her separate property,
if any, in its entirety, or any provision therein. After the death of the Predeceased
Grantor, the Surviving Grantor may revoke or amend the Agreement as It pertains to all
of the assets in the trust; provided, however, that, with respect fo any amendment, the
duties or responsibllities of the Trustee shall not be enlarged without the consent of the
Trustee nor without satisfactory adjustment of the compensation of the Trustee, {f any.
The powers set forth in this, Article Il, shall not be exercisable by a Grantor if disabled.

Notwithstanding the foregoing, the Grantors agree that neither Grantor
shall amend or revoke this Trust Agreement without the consent of the
indfviduals then-named as Joel's Successor Co-Trustee (defined below) and
Alicia's Successor Co-Trustee (defined below), except that either Grantor, if he or
she fs not incapacitated, shall have the right to amend the Trust Agreement,

TRUST AGREEMENT FOR THE J & A GARCIA TRUST ~ PAGE 3

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 15 of 72

Case 19-01040-t
 

 

 

 

 

without the consent of any other person, as it relates to the designation of that
Grantor's successor Co-Trustee position and as it relates to the disposition of
that Grantor's share of the trust assets at the Surviving Grantor's death.

ARTICLE Ik
DEALING WITH A DECEASED GRANTOR'S ESTATE

1. Expenses, Claims, Taxes. Upon the death of each Grantor, if that
Grantor has no probate estate, or to the extent that the cash and readily marketable
assets In the principal of the residue of that Grantor's probate estate are insufficient, the
Trustee shall make the following payments.

The Trustee shall pay the expenses of each Grantor's last illness and funeral,
costs of administration including ancillaty, costs of safeguarding and delivering devises
and distributions, claims (including taxes) allowable against the Grantor's estate
{excluding unmatured debts secured by real property or life Insurance), and pre-
residuary devises under the Grantor's Will if the Will contains a residuary devise fo this
trust. The Trustee shall also pay the estate and Inheritance faxes assessed by reason
of the death of each Grantor, except that the amount, ff any, by which the estate and
Inheritance taxes shall be increased as a result of the inclusion of property in which the
Grantor may have a qualifying income interest for life or over which the Grantor may
have a power of appointment shall, unless otherwise specified in this Agreement, be
paid by the person holding or receiving that property. Interest and penalties concerning
any tax shall be pald and charged In the same manner as the fax, The Trustee may
make payment directly or to the Personal Representative of the Grantor's estate, as the
Trustee deems advisable.

Notwithstanding any other provision in this Trust Agreement, the firat source of
funds to pay or provide for estate taxes should be assets other than any qualified
retirement plan benefits or IRAs (hereinafter, for convenience, qualified retlrement
accounts may collectively be referred to as "IRAs” and/or “Retirement Benefits") of the
Grantors. In the event that insufficlent non-Retirement Benefits exist to pay estate
taxes, then the beneficiaries entitled to receive such Retirement Benefits shall have the
opportunity to pay the estate taxes due from their private funds in lieu of using
Retirement Benefits of the Grantors,

Except to the extent otherwise required by jaw, assets or funds otherwise
excludable from the Grantor's gross estate for federal estate tax purposes shail not be
used ta make the forgoing payments. The selection of assets by the Trustee to be sold
for that purpose or to satisfy any pecuniary gifts, and the tax effects thereof, shall not be
subject to question by any beneficiary.

The Trustee shall make such elections and allocations under the tax laws as
deemed advisable by the Trustee, without regard to the relative interests of the
beneficiaries and without liability to any person. No adjustments shall be made between
principal and income or in the relative interest of the beneficiaries to compensate for the

TRUST AGREEMENT FOR THE J & A GARCIA TRUST ~ PAGE 4

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 16 of 72

Case 19-01040-t
 

 

effect of elections or allocations under the tax Jaws made by the Personal
Representative of a deceased Grantor's estate or by the Trustee.

The balance of the Trust Estate which remains after the foregoing payments
have been made or provided for shall be held and disposed of as hereinafter provided.

 

2. Evidence of Amounts Due. Written statements by the Personal
Representative of such sums due and payable by the estate shall be sufficient evidence
of their armount and propriety for the protection of the Trustee, and the Trustee shall be
under no duty fo see to the application of any such payments.

ARTICLE IV
DISTRIBUTION OF PERSONAL EFFECTS; DIVISION OF TRUST

1. Personal Effects.

(a) In General; Grantor's List. With respect to a deceased Grantor's
personal effects, the Trustee shall give full effect to any provisions in that Grantor's last
Wilk relating to personal effects and/or in any List of Personal Effects Disposition signed
and dated by a Grantor ("Personal Effects List") disposing of part or all of that Grantor's
personal effects. The latest dated documents signed by a Grantor, which relates to the
distribution of that Grantor's personal effects shall govern said distributions, Provided,
however, Untess clearly provided otherwise by the deceased Grantor in said deceased
Grantor's Will and/or Personal Effects List, the Surviving Grantor will recelve all of the
Predeceased Grantors unappointed personal effects, which shall remain in the trust
unless specifically removed therefrom by the Surviving Grantor.

 

{b) Gars, Etc. The Grantots hereby direct that after the Surviving
Grantor’s death, the Trustee shall distribute all cars, recreational vehicles, motorcycles,
boats, and other vehicles with documents of title (herein, for convenience, individually, a
"Car," or collectively "Cars"), as may directed by elther Grantor on either Grantor's List
of Personal Effects Disposition. Provided, however, during the Surviving Grantor's
lifetime, the Surviving Grantor shall have the sole and absolute discretion to keep and
maintain, sell, or gift any one or more of said Car(s}, regardiess of whether or not said
Car(s), and a beneficiary/recipient of any said Car(s), has been previously listed on
alther Grantor's List of Personal Effects Disposition. Provided, further, if the Surviving
Grantor has sold, gifted, or otherwise transferred a Car to another person or entity, the
Trustee, as of the Surviving Grantor's death, shall have the sole and absolute discretion
to determine (1) if a successor Car owned by the Surviving Grantor and/or this Trust at
the Surviving Grantor's date of death, shal! be deemed a “repiacament” of a Gar which
was originally designated on either Grantors List of Personal Effects Disposition (and
which said replacement Car will, therefore, be distributed to a beneficiary listed on the
List of Personal Effects Disposition), or (2) if there Is no replacement Car, and
consequently a designation on elther Grantor's List of Personal Effects Disposition shall
be deemed fo have lapsed, been divested, and be of no further effect. The Trustee
shall have the sole and absolute discretion with respect to the interpretation and
administration of the terms of this Article IV, Section 1(b).

TRUST AGREEMENT FOR THE J & A GARCHA TRUST - PAGE 5

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 17 of 72

Case 19-01040-t
 

 

(c)  Unappointed Personal Effects. After the death of the Surviving -

Grantor, the Trustee shall distribute all of the unappointed (unlisted) personal effects in
accordance with Article V, Section 2, below.

2. Administration After the Predeseased Grantor's Death. Upon the
death of the Predeceased Grantor, all of the assets in the trust (including the
Predeceased Grantor's sole and separate property and/or share of any community
property) shall become the sole and separate property of the Surviving Grantor, and the
Trustee shall continue to hold and adminisier the Trust Estate {or the remainder thereof
after the distributions provided in Section 1, above} (which shall include any property
which may be added fo the trust from the Predeceased Grantor's estate) for the benefit
of the Surviving Grantor as provided for in the foregoing Articles I-IV.

 

ARTICLE V
DISPOSITION UPON THE DEATH OF THE SURVIVING GRANTOR

1. Payment of Expenses; Distribution of Personal Effects. Upon the
death of the Surviving Grantor, the Trustee shall provide for the Surviving Grantor's last
expenses as set forth in Article Hl, above, and shall distribute the Surviving Grantor's
personal effects as provided for in Article iV, above. After complying with those
provisions, the Trustee shall administer the remaining trust assets (the "Remaining
Trust Estate") pursuant to this Ariicie V.

2. Disposition of Trust Assets. Upon the death of the Surviving Grantor,
the remaining trust assets shall be distributed as follows.

{a} Specific Distributions, The Trustee shall first distribute ten
thousand dollars ($10,000) to each of Roberta Guajardo and Vanessa Tapia for their
service as successor Co-frusices of the Trust. Provided, however, if eithey Roberta
Guajardo or Vanessa Tapia is unable to serve as a Go-Trustee at the death of the
Surviving Grantor, then the distribution to her shall fapse and the successor Co-Trustee
acting in her stead shall receive the $10,000 distribution described in this Article V,
Section 2(a),

(b} Distribution of the Residue. After making the distributions
required by Article V, Section 2(a), above, the remaining trust assets (the "Resldue’),
including any amounts added thereto from the Surviving Grantor's estate, shall divided
into two equal shares: Joe!'s Share and Alicia’s Share. Once divided, Joel's Share shall
be administered individuaily by Joel's Successor Co-Trustee and Alicia's Share shall be
administered individually by Alicia's Successor Co-Trustee. If the Trust is stil owed
amounts from Roberta and Stephen Guajardo pursuant to the real estate contract for
2077 Embarcadero Court, Belen, New Mexico, the Trustee shall allocate, to the furthest
extent possible, the Trust's right to repayment under that real estate contract to Joel's
Share (provided, however, that the value of Joel's Share shall still not exceed fifty
percent (50%) of all of the value of all of the trust assets). If, as a result of the value of
the trust assets at the Surviving Grantor's date of death, any portion of Roberta and

TRUST AGREEMENT FOR THE J & A Garcia TRUST ~ PAGE 6

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 18 of 72

Case 19-01040-t
 

 

Stephen Guajardo's real estate contract becomes part of Alicia's Share, the amount to
be paid to Alicia's Share by Stephen and Roberta Guajardo shall be payable in
accordance with the terms of the real estate contract, with the final amounts.belng due
and payable on the later of (1) January 7, 2020 (tha Due Date Under the real estate
contract) or (2) six months from the death of the Surviving Grantor.

(i) Joel's Share, Joel's Share shall be distribuied to Joe} M.
Garcia's daughter, Roberta Guajardo, outright and free of trust.

lf Roberta Guajardo predaceases the Surviving Grantor, then Joel's
Share shall be divided Into three (3) equal shares: one for Roberta Guajardo's spouse,
Stephen DBD. Guajardo, one for Roberta Guajarde's grandchild, Alexander Nathanie!
Theel, and one for Roberta Guajardo's granddaughter, Skylar Capasso. If any of the
foregoing individuals are deceased, his or her share will lapse and be added
proportionately to fhe shares created for the other name individuals. If a share is
created for Stephen D. Guajardo, it shall be distributed to hira outright and free of trust.
The shares created for Reberta Guajardo's grandchildren (namely, Alexander Nathaniel
Theel and Skylar Capasso) shall be held in separate trusts, which trusts shall be
administered as set forth in Article V, Sectlon 2(b}(1)(A), below. if all of Stephen D,
Guajardo, Alexander Nathaniel Theel, and Skylar Capasso predecease the Surviving
Grantor, then Josl's Share shall be divided equally betwean the American Cancer
Society and the National Parkinson's Foundation.

(A) Administration of Trusts for Roberta Guajardo’s
Grandchild. If a trust is established for a grandchild of Roberta Guajardo (hereinafter
referred to as a "“beneficiary"), the Trustee of that trust may distribute as much of
income and principal of the trust as the Trustee determines to be necessary or
advisable to provide for the beneficiary's health, support, maintenance, and education,
taking into consideration all other resources available to provide for beneficiary's care
that are reasonably known to the Trustee. In deciding when to make dlsirlbutions te or
for the benefit of Alexander, the Trustee shall consider the Grantors’ desire that the
assets in the beneficiary's trust be used to provide for the beneficiary's post-secondary
education, and to pay for other responsible causes such as the purchase of a home or
the purchase of a reasonable car. it is also the Grantors’ desire that the beneficiary not
recelve distributions if the Trustee is concerned that the beneficiary Is abusing
substances. If the Trustee Is cancerned thai the beneficiary is abusing substances, the
Trustee may require the beneficiary submit to a random drug test before the beneficiary
receives any further trust distributions. If they discover that the beneficiary is abusing
substances, the Trustee may retain the beneficiary's assets in trust until such tine as
the Trustee determines that the beneficiary is no longer abusing substances,

When the beneficiary reaches age thirty (30), the Trustee
shall distribute all of the assets remaining in the beneficiary's trust io the beneficiary,
outright and free of trust, subject to the restrictions related to substance abuse set forth
above, and to postponement of possession described below. If the beneficiary dies
before receiving the beneficiary's trust share in full, then the assets remaining in the
beneficiary's trust shall be distributed in the same manner as Joel's Share, but if all of

FRUSF AGREEMENT FOR THE J & A GARCIA TRUST ~ PAGE 7 -

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 19 of 72

Case 19-01040-t
 

 

 

 

Stephen Guajardo, Alexander Nathaniel Theel, and Skylar Capasso are deceased, then
the assets remaining in a deceased beneficlary's trust shall be distibuted to the
beneficiary's descendants, per stirpes, but if none, then to the beneficiary's, per stitpes,
but if none, then equally to the American Cancer Society and the National Parkinson's
Foundation.

The Trustee for a trust established for a grandchild of
Roberta Guajardo shall be Joel's Suceessor Co-Trustee,

{ii} Alicia's Share. Alicia’s Shate shall be distributed in equal
shares, outright and free of trust, to Alicia |. Garcia's sisters, Cecilia Sanchez and Anita
Garsela,

lf Cecilia Sanchez predeceases the Surviving Grantor, her share
shall be distributed in equal shares to (i) Alicia Sanchez, (ii) Arlene Sanchez, (ii) Peggy
Sanchez, and (iv) collectively to Teresa Muldez and Connie Vigil (or to the survivor of
them if one of them is deceased). If one of these Individuals Is deceased, her share
shall be distributed te the other named individuals,

if Anita Garcia predeceases the Surviving Grantor, then her share
will be distributed in equal shares among Yolanda Garcia, Gloria Garcia, Vanessa
Tapia, Leah Garcia, and Philip Garcia. ¥ one of these individuals is deceased, his or her
share shail be distributed among the other named Individuals.

3. Postponement of Possession. Except as otherwise provided
specifically herein, if any share of any trust is disiributable to a person, the Trustee may,
because of mental or physical incapacity (as reasonably determined by the Trustee},
withhold making such distribution to such person until the earlier of the following dates:
(i} until such person’s date of death, or {i} until the day before the applicable state's
perpetuities limit is reached; and until such date of distribution, the Trustee may
distribute to such person, at any time and from time to time, any part or all of the income
and principal of such person's share or trust(s) as deemed necessary or advisable for
said person's health, support, maintenance, and education. !f such person shall die
before receiving all of the properly otherwise distributable to him or her, then such
property, together with any accumulated Income thereon, shall be delivered to such
person's estate, Any property withheld by the Trustee hereunder shall be held by the
Trustee in trust, in the capacity of Trustee, and, in such capacity, the Trustee shall have
all the rights, powers, duties, and exemptions canferred by this Trust Agreement and by
law on the Trustee hereunder.

4, Perpetuities. Notwithstanding any other provision of this Trust

- Agreement relating to perpetulties, no trust established hereunder or pursuant to the

provisions of this Trust Agreement shall last, be in exlstence for, be effective longer than
the day bafore the applicable state's perpetulties jimit is reached. If any trust should
terminate by reason of this perpetuities fimitation, it shall as soon as is practical be
distributed to the income beneficiary or beneticiaries (pro rata} thereof,

TRUST AGREEMENT FOR THE J & A GARGIA TRUST « PAGE &

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 20 of 72

Case 19-01040-t
 

 

5, Failsafe. Unless otherwise specifically provided in this Trust Agreement,
if any distributee is not living at the time a distribution from a share of any trust is to be
made to that distributee, and if the distribution is not then vested or effectively
appointed, the distribution shal! instead be made In accordance with Article V, Section
2{b} above.

6. Spendthrift Protection. To the maximum extent allowed by governing
law, the interests of any beneficiary in the principal and/or income of a trust and/or of
any share of any trust established by or pursuant to this Trust Agreement shall not be

_ subject to the claims of any creditor, fo the claims of any spouse or former spouse for

alimony or support or any ofher amount, or to the claims of any other third-party, nor
subject to any legal process whatsoever, affecting said beneficiary (including, without
fimitation, levy, execution, garnishment, bankrupicy, and/or liens), and, further, may not
be voluntarily or involuntarily alienated, assigned, transferred, conveyed, leased,
disposed of, sold or encumbered, pledged, or hypothecated by said beneficiary. This
provision, hawever, shall not limit the due exercise of any power of appointment granted
in this Trust Agreement. This provision is a material provision of this Trust Agreement,
and the provision of spendthrift protection is a material purpose for the creation of all
trusts hereunder.

7. Disabled Beneficiary,

{a) [In General. Provided, however, notwithstanding the preceding
terms of this Article V to the contrary, if any beneficiary has a right to receive certain
forms of government aid, care or financial assistance (including but not limited te such
benefits as Medicaid) (hereinafter, for conveniance, referred to as a “disabled”
beneficiary) the beneficiary's share shall not be used fo replace or render unnecessary
any such government assistance. Such share shali be interpreted fo provide a
supplemental fund for the benefit of the beneficlary’s special needs over and above
what is provided by the government assistance, For the purposes of determining the
disabled beneficiary's eligibility for government assistance benefits, no part of the
principal or undistributed incare of the Trust estate shall be considered availabie to the
disabled beneficiary, The Trustee shall have exclusive discretion as to the use of
income or principal in providing said supplementary benefits. However, the Trustee
shall be prohibited from making any distributions which would disquatify the beneficiary
from recelving said benefits the beneficiary is otherwise qualifled to receive (for
example, if applicable, the Trustee may be prohibited from making distributions to pay
or provide for sald beneficiary's food or shelter). IF any governmental unit seeks
reimbursement for public support to any beneficiary, the Trustee shall restrict alt
transfers of funds from a share to or for the beneficiary, to the extent necessary, on
behalf of that beneficiary, so that no funds are subject to claim by any government unit.

(b} Distributions to Disabled Beneficiary Due to Another's Death.
Notwithstanding any provision in this Trust Agreement to the contrary, if a disabled
beneficiary (qualified to receive certain forms of government aid, as described above) is
the designated beneficiary pursuant to the exercise of a power of appointment, or is the
recipient of an outright distribution as a surviving heir of another beneficiary, or if sald

TRUST AGREEMENT FOR THE J & A GARGIA TRUST~ PAGE 9

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 21 of 72

Case 19-01040-t
 

 

 

disabled beneficiary is to receive an outright distribution pursuant to any other term or
provision of this Trust Agreement or by operation of law, said distributlon shall not be
mace to the disabled beneficiary outright and free of trust, but shall instead be
distributed to a lifetime trust, for the benefit of the disabled beneficlary, to be heid and
administered for said disabled beneficiary's benefit, pursuant to the preceding terms of
this Artlcle V, Section 7, et. seq. {tis the Grantors’ intention that a disabled beneficiary
who is receiving government aid and/or assistance remain qualified fo receive
government benefits or assistance the disabled beneficiary ts otherwise qualified to
receive, notwithstanding any lifetime trust created for the disabled beneficiary's benefit,
pursuant to the terms of this Trust Agreement.

ARTICLE VI
TRUSTEE

1, Successor Trustee, The Trustee, hereunder, shall be the Grantors,
together, so long as they are not disabled, and do not otherwise cease to serve, If for
any reason or at any time Joel A. Garela should fail or cease fo serve, Alicia |, Garcia
shall serve as the sole Trustee. If for any reason at any time or times Alicia i, Garcia
should cease fo serve as Trustee, the successar Go-Trustees shall be Joel's Successor
Co-Trustee (defined below) and Alicia's Successor Go-Trustee (defined below).

(a) Joel's Successor Co-Trustee. As used in this Trust Agreemeni,
‘Joel's Successor Co-Trustee" shall be Roberta Guajardo. If Roberta Guajardo fails or
ceases io serve, then Joel's Successor Co-Trustee shall be that person or those
persons and/or that entity or those entitles designated in a Latest List (defined below) by
Roberta Guajardo or the last Co-Trustee serving as Joel's Successor Co-Trustee (fo be
used in that order of priority).

(b) Alicia's Successor Co-Trustee. As used in this Trust Agreement,
"Alicia's Successor Co-Trustee" shall be Vanessa Tapia. If Vanessa Tapia fails or
ceases to serve, Alicia's Successor Co-Trustee’ shall be that person-or those persons
and/or that entity or those entities designated in a Latest List (cefined below) by
Vanessa Tapla ot the last Co-Trustee serving as Alicia's Successor Co-Trustes (to be
used in that order of priority).

(c) Latest List, The latest dated written statement signed by Roborta
Guajardo (for Joel's Successor Co-Trustee position}, Vanessa Tapia (for Alicia's
Successor Go-Trustee position), or by the last Trustee serving in a Co-Trustee position,
and made part of the trust records ("Latest List") shall designate that person or those
persons and/or that entity or those entities fo serve as successor Co-Trustee for that
position ("Successors"). The Successors on the Latest List shall be ranked in order of
preference. At any time when the Co-Trustee position shall be entirely vacant, the

position of successor Co-Trusiee shall be promptly offered, in succession and starting

fromm the top, to each Sucsessor on said Latest List; the first Successor(s) in the highest
rank to whom and/or ta which the Co-Trustee position is se offered who and/or which
accepts the offer shall become the Co-Trustee. ff the Co-Trustee position should

TRUST AGREEMENT FOR THE J & A GARCIA TRUST - PAGE 10

Doc 1-1 Filed 03/25/19 ' Entered 03/25/19 17:46:50 Page 22 of 72

Case 19-01040-t
 

 

 

 

thereafter again become entirely vacant, the Latest List shall again be used in a like
marner.

2. Trustee's Powers and Rights In General. Any Trustee, whether original,
Co-Trustee, or Successor Trustee, nay enforce the provisions of this Trust Agreement.
All duttes, powers, rights, privileges, authorities, discretions, and immunities, and ali
limitations and restrictions, hereby delegated to, conferred upon, or granted to the
Trustee are hereby expressly delegated to, conferred upon, and granted to any Co-
Trustee and/or Successor Truatee who duly becomes a Trustee pursuant to this
Agreement (except as otherwise may be specifically and explicitly provided in the
Agreement). Any Trustes may resign by filing a written resignation with the Trustes and
in the trust records.

3. Go-Trustee. The Trustee (or a majority of the Trustees then serving) then
in office shai} have the right and power at any time and from time-to-time to appoint a
Co-Trustee (and thereafter at any time the appointing Trustee shall have the right and
power to remove said Co-Trustee)}, which Co-Trustee shail be a Trustee for all purposes
under this Agreement, The appointment may limit, restrict, and/or completely forbid the
Go-Trustee from having any right, power, and/or discretion over any trust or share,

A. Delegation of Trustee's Rights and Powers. To the maximum extent
allowed by governing law, a Trustee may delegate ("Delegating Trustee") to another
Trustee the rights and powers of the Delegating Trustee.

5. Go-Trustee Decisions. Except as otherwise specifically provided in this
Trust Agreement, if both Grantars are serving as Co-Trustees, elfther Grantor Co-
Trustee may make a decision and/or take any actlon on behalf of the trust, without the
written consent of the other Grantor Co-Trustee. Provided, however, if there shall be a
non-Grantor Trustee in office at any time, the Co-Trustees shall make all decisions and
take all actions on behalf of the trust by majority vote,

6, Financial Advisor, In the Trustee’s sole and absolute discretion, the
Trustee may continue to use the broker or financial advisor customarily used by the
Grantors or the Surviving Grantor. The Trustee may maintain brokerage accounts with
said financial advisor, and may permit said financial adviser to keep any and all
investment assets under the control of said financial advisor's brokerage institution.

After the Surviving Grantor's date of death, the income beneficlary (or if there be
more than one, then a majority of the income beneficlaries acting together) of a trust
may also recommend a financial advisor to render advice to any Trustee on
investments, and such Trustee shall give due consideration to the advisor's advice but
shall not be bound thereby and shail not be lable for failure to follow such advice,

TRUST AGREEMENT FOR THE J & A GARCIA TRUST~ PAGE 11

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 23 of 72

Case 19-01040-t
 

 

ARTICLE Vil
POWERS OF TRUSTEE

Subject to the restrictions (if any) contained elsewhere In this Agreement and/or
mandatory restrictions set forth in applicable law, and in addition to the other powers
conferred on a Trustee by this Agreement and by applicable law, the Trustee shall have
the following rights, powers, dutias, and exemptions, which may be exercised, without
any order of any court, at all times until termination of the Trustee's duties.

1. Distributions. The Trustee may make any distribution or division,
whether of income or principal, wholly or partially in kind, without allocating the same
kind of properly to different distributees, and may distribute undivided interests In any
asset. The Trustee may postpone final distribution of the property in any trust pending
the fina! determination of all tax and other liabilities In connection therewith, but may, in
said fiduciary's discretion, make partial distributions pending such final determination.
In the case of any distributions, whether of principal or income, required or authorized to
be made te any minor child or incompetent person, whether or not such person has a
guardian, the Trustee may, in said fiduslary's discretion, make distributions directly to
such person or may make such distributions to the parent, guardian or spouse of such
person, or to any adult who shall reside in the household in which such person resides,
or may otherwise apply the same for the benefit of such minor or incompetent in any
manner which, in the Trustee's sole discretion, the Trustee may deem to be proper,
whether or not such distribution or application may incidentally benefit same person
other than the minor or incampetent. [In the case of any distributlons made for the
benefit of such minor or incompetent in any of the manners just authorized, the receipt
of the person to whom the payment is made shall be full discharge therefor to the
Trustee. Unless otherwise specifically provided in this Agreement, the timing of
distributions of income, accumulated but undistributed income, and/or principal shall be
determined in the Trustee's sole and absolute discretion.

2. Tax Elections. The Trustee shall be authorized to make .any election
permitted by any tax law, including the filing of joint retums and the consenting to have
gifts made by another treated as being made in part by either of the Grantors, and may
agree to such apportionment of taxes and allocation of tax refunds and credits as the
Trustee shall deem sppropriate, subject to the express ferms hereof. Any decision
made by the Trustee under the foregoing provisions of this paragraph shall be binding
on all persons.

3, Bond, Etc. To the fullest extent permitted by law, the Trustee shall not be
required to give any bond, surety or security or to make any returns, inventories,
appraisals, or accountings of the property of any trust to any court, Title to the entire
property of any trust shall automatically vest in any Successor Trustee without the
necessity of any conveyance. No Successor Trustee shall be required to inquire into
the acts or audit the books of any predecessor but may, in said fiduciary's discretion,
accept the statement or rely on the books of the predecessor to establish the property
and accounts. Any decision made In good faith by the Successor Trustee on this matier

shall be binding on all persons.
TRUST AGREEMENT For THE J & A GARCIA TRUST - PAGE 12

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 24 of 72

Case 19-01040-t
 

 

 

 

4, Commingling. The Trustees is authorized to commingle the frust property
of the separate trusts created by or pursuant to this Agreement, allotting to each
separate trust an undivided interest in the coramingled property, which undivided
interest shall always be equal to that trust's proportlonal contributions to the commingled
property.

§, Principal and Income. The Trustee shall decide what js principal and
income, and all questions between principal and income, and the Trustee's decisions in
that regard shall be conclusive notwithstanding any provision of law providing for a
different decision, unless such provision of law absolutely requires a different decision.
All payments, whether in cash or other property, recelved by Trustee and all depietion
and depreciation allowed or allowable, with respect to any Interests of any kind jn or to,
or with respect fo any agreements of any kind relating to any oil, gas, mineral or other
natural resources, shall be allocated to principal or income (including, but not limited to
the creation of a reserve for the Trust Estate for depletion or depreciation), or in part to
each, as the Trustee shall determine, but all such determinations shal] be consistent
with what shall be allowable under Federal and/or State law {including statutes,
reguiations, and other rules) in effect at the time of the determination.

Provided, however, notwithstanding any provision in this Trust Agreement or the
Grantors' Wills to the contrary, the Trustee, and the Personal Representative of a
deceased Grantor's estate, shalt have the discretion, in sald person's and/or entity's
fiduciary capacity, to pay any and all administration expenses, attributable to a
deceased Grantor's estate and/or share in trust, from income and/or principal of the
non-marital trust(s}, as well as to use estate and/or trust income otherwise payable to
the Surviving Grantor to the extent that the expenses are a proper charge to said
income under traditional principal and income allocation rules, particularly those (if any)
set forth in governing law. Said fiduciarles shall also require that all fees for said post-
mortem work set forth separate charges for management functions (such as income tax
and investment planning) and for those that relate to settlement and transmission of the
deceased Grantor's estate and/or share in trust. In the exercise of the fiduciary
discretion in the payment of administration expenses, the fiduciaries shall be tiable only
if their regpective decisions are clearly and convincingly grossly negligent or an act of
willful misconduct,

6. Annuity Decisions. The Trustee, in the Trustee's sole and absolute
discretion, and without being responsible for any loss or cost occasioned thereby, may
make any decision which the Trustee may deem proper with respect to the payment of,
and estate and income tax treatment of, any annuity or other payment described in
§2039 of the Internal Revenue Code of 1986, as amended, and any successor
provisions thereto.

7, Ancillary Administration, in addition to the powers conferred by this
Trust Agreement and by the law of any applicabie Jurisdiction, the Trustee shall have
the rights and powers conferred by the laws of the State of New Mexico with respect to
the administration of trusts. Stich rights and powers may be exercised by any domestic

TRUST AGREEMENT FOR THE J & A GARCIA TRUST - PAGE 13

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 25 of 72

Case 19-01040-t
 

 

 

or foreign trustees with respect to the trust property, of whatever kind and wherever |

situated.

The Trustee, except to the extent that the same are inconsistent with the
provisions of this Trust Agreement, in which event the provisions of this Trust
Agreement shall govern {if such governance is then allowable under applicable law),
shall have all of the rights, powers, and privileges, and be subject to all of the duties,
responsibilities, and conditions set forth in the New Mexico trust law (or successor
statutes governing the powers and responsibilities of trustees), Except as otherwise

provided herein, the powers conferred upon the Trustee herein shall not be construed —

as in limitation of any authority conferred by law, put shall be construed as in addition
thereto (if such addition ts then allowable under applicable taw).

8. Partial or Total Resignation. Any Trustee of any trust hereunder,
without any order of any court, and at any time, may resign any one or more of the
rights, powers, duties and exemptions held with respect to said trust. The rights,
powers, duties and axemptions not specifically resigned shall be retained, and those so
resigned shall be exercised by the Successor Trustee with respect to the trust with
respect to which such resignatlon is made. Such a resignation shall be made in writing
to the persan who shall assume and exercise the resigned rights, powers, duties and
exemptions. Such resignation may be temporary or permanent and shall be designated
as such in the aforementioned writing.

9, Removal of Situs of Trust. The Trustee shall have the right io move and
remove the situs of any trust created under this Trust Agreement to any place within the
United States.

10. General Powers. The Trustee shall have the power to bey, sell in a
public or private sale with or without advertisement, exchange, and fo pledge, mortgage,
or otherwise encumber, any reaj or personal property, or any interest therein, upon any
terms and conditions which the Trustee may deem proper; fo grant options toe purchase
or lease any property; to abandon any property, real or personal, which the Trustee
considers not worthy of retentian and maintenance; ta pay any debt upon such evidence
as is deemed sufficiant; to compromise, arblirate, rescind, adjust, sue on or defend,
abandon or otherwise dea! with and settle claims in favor of or against any trusts as the
Trustee shail deem best; to lend money, with or without security, on such terms and
conditions as the Trustee shall determine; to borrow money fram anyone, including from
the Trustee; fo engage in transactions with other estates and trusts of which the Trustee
ls the fiduclary in the same manner as the Trustee would engage In such transaction
with a third party; to engage in any business in which an Individual might engage; to
become a member of any association or joint venture or fo become a general or limited
partner in any partnership engaged in any business, and fo do all acts and assume all
liabilities which any Individual might do or assume as a member of such association or
joint venture or as a partner in such partnership; fo Incorporate any business; to remove
ail or any part of the trust property and make investments outside the limits of the
jurisdiction of the administration of the trust; to invest in any common trust fund
administered by a corporate trustee; to retain, invest in anc reinvest in as the Trustee

FRust AGREEMENT FOR THE J & A GARCIA FRUST - PAGE 14

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 26 of 72

Case 19-01040-t
 

 

 

 

sees fit any real or personal property whatsoever as the Trustee may deem advisable
and for the best interests of the trust, even to the extent of keeping all the funds of any
trust in one investment, and any irvesiment made or retained by the Trustee in good
faith shalt be proper although of a kind or in an amount or proportion not considered by
law as suitable for trustees; fo vote or to refrain from voting stock; to act as the Trustee
deems proper in any recapitalization, merger, reorganization, consolidation, partition or
other transaction affecting any of the property held, and to make exchanges, pay
expenses, and to delegate discretionary power with relation to such fransaction; to
execute contracts, mortgages, and jeases, even though the performance or termination
date thereof extends beyond the date of contemplated termination of the administration
of the trust Involved; to execute, acknowledge, and detiver all the necessary and proper
contracts, deeds, or other instrumenis, wheiher or not under seal, Incident to the
Trustee's rights, powers and discretion; to open and maintain a margin securities
account for the purposes of borrowing funds or for investing on margin, pledging or
hypathecating trust assets, including securities; fo pay interest on any debt; and fo hold
securities owned by the trust in bearer, nominee or any other form by virtue of which
title to such securities may be passed solely by delivery and without andorsement by
the Trustes. The Trustee shall have power to receive and administer or to refuse, as a
part of any trust, property which at any time or in any manner may be added to any trust
by any person; the Trustee may hold arid carry real and personal property in any name,
including the name of a nominee, without indication of any fiduciary capacily; the
Trustee may appoint agents and attorneys in fact to act for the Trustee, in the
administration of any trust; the Trustea may employ, retain, or consult accountants,
investment counsel, attorneys at law, and other professional advisors, including the
Trustee, fo represent or advise the Trustee; the Trustee may select depositories,
including @ corporate personal representative or trustee, within or without the jurisdiction

of administration of the funds anc securities held by the Trustee: and the Trustee may

pay from the funds of the trust reasonable charges for the services or facilitles herein
authorized.

The Trustee shall also have the authority fo establish and administer one of more
banking relationships for the benefit of the Trust, including (but not limited to}, without
limitation, the following rights and powers:

(a) To designate one or more banks,-trust companies, savings and
ijoans, credit unions, or other similar institutions as depositories of the funds, including,
without limitation, cash and cash equivalents, of the Trust;

(b) To open, keep and close general and special bank accounts,
including, without limitation, genaral deposit accounts, checking accounts, savings
accounts, certificates of deposit, money market accounts, and working funds aecounts,
with any such banking institution;

(c} To cause to be deposited in such accounts with any such banking

institution, from time-to-time, such funds, including, without limitation, cash and cash
equivalents, of the Trust and to endorse checks, drafts, or other instruments;

TRUST AGREEMENT for THE J & A GARGIA TRUST - PAGE 16

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 27 of 72

Case 19-01040-t
 

 

 

 

 

(qd) To arrange for any and all wire or other electronic transfers to or
from said accounts;

(e) To maintain deposits in a foreign currency or to convert such
deposits to currency of the United States;

(f} To make and/or comply with such general and special rules and
regulations with respect to such accounts; and

(g) To complete, execute and/or certify any customary printed
signature card forms to exercise the authority granted by this Trust Agreement, and any
resolutions printed thereon shall be deemed adopted as a part hereof.

The Trustee shail also have the authority to act on the Trust's behalf with respect
fo all vehicles with documents of title. "Vehicles" shail Include but not be limited to
boats, cars, motoroycles, recreational vehicles ("R\s"), trailers, and so forth. This
authority shall include, but not be limited to the authority fo transfer title, acquire
insurance, acquire fitle, ete.

11. Restrletions on investments. Notwithstanding any other provision of
this Agreement relating to investment poticy, the Trustee is requested to consider in full
force and effect the investment policy and philosophy followed by the Grantors. [nh
particular, the Trustee is requested to consider Investments which are of moderate or
conservative risk, and which may include conservative growth securitlas and tax-free
income securitles.

12. Budget Incoma and Expenses. The Trustee shall have the power to
budget the astirnated annual income and expenses of the frusf in such a manner as fo
equalize, as far as possible, periodic payments to the beneficiaries.

13. Trustee's Discretions, Unless otherwise specifically stated in this Trust
Agreement, ail discretions, powers, decisions, choices, and/or rights granted to or
vested in the Trustee by any provision of this Trust Agreement are to be exercised in
the sole and absolute discretlan of the Trustee (whether ar not the words sole and
absolute discretion are used in the context of granting the Trustee discretions, powers,
decisions, choices, and/or rights).

14. Termination of Powers. Any power to appoint, designate, remove, or
revoke the appointment of a Trustee granted in this Trust Agreement may be
renounced, disclalmed, and released in whole or in part by the holder of such power
and may be reduced by the holder of such power in such manner as to reduce or !imit
the objects tn whose favor the power would be otherwise exercisable. In addition to any
other method of renunciation, disclaimer, release, or reduction recognized by jaw, any
right, power, and/or discretion set forth in this Agreement may be renounced,
disclaimed, released, or reduced by the holder of such right, power, and/or discretion by
an instrument in writing signed by sald holder and delivered to the Trustee of each trust
to Which such renunciation, release, or reduction relates,

Trust AGREEMENT FOR THE J & A GARCIA TRUST - PAGE 16

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 28 of 72

Case 19-01040-t
 

 

 

15. Dealing With The Grantors' Estates. The Trustee is hereby authorized, _

In the Trustee's absolute discretion, without regard to whether the Trustee may also ba
serving as a personal representative of either estate, to purchase on behalf of any trust
created by this Agreement, any property; real, personal, or mixed, tangible or intangible,
and wherever situated, belonging to either estate, or to make foans or advancements,
secured or unsecured, to the personal representative of either estafe in order to provide
funds with which to pay claims, taxes, administration expenses, or other indebtedness
of such estate,

The Trustee is authorized to enter into any transaction permitted by this Trust
Agreement, even though the other party to that transaction is a beneficlary; the estate of
a beneficiary; a trust created by or for the benefit of a beneficiary, whether Ilving or
deceased; the estate of an executor or personal representative or administrator of any
estate, including that of either Grantor; or a trustee of any trust, including the Trustee
under this Trust Agreement acting individually; except to the extant that the New Mexico
trust laws may expressly prohibit any Trustee serving hereunder fromm engaging in any
such transaction.

16. Withholding Distributions. Notwithstanding any provision providing for a
mandatory distribution of income and/or principal by the Trustee, and notwithstanding
any right of withdrawal of Income and/or principal by a beneficiary, the Trustee is
authorized, in the sole and absolute discretion of the Trustee, to withhold or delay any
distribution of incame and/or principal (but not beyond the permissible perpetuities
perlod as provided in this Agreement). if the Trustee shail determine, in the sole and
absolute ciscretion of the Trustee, that a beneficiary Is physically or mentally
incapacitated or disabled by reason of any form of mental impairment, inctuding, without
imitation, any form of addiction and/or chemical dependency, or, if in the Trustee's sole
discretion, if tha beneficiary is not able to properly manage such assets for such other
raasans as bankruptcy or divorce, the Trustee may exercise this right, power, and
discretion for so long as the Trustee determines that fhe beneficiary is disabled or
otherwise unable to properly manage said assets. Disability for purposes of this
provision shall mean that, as determined by the Trustee, in the sole and absolute
discretion of the Trustee, the beneficiary is nat able by reason of the menial impaiment,
addiction, and/or chemical dependency fo deal with his or her personal life in a
responsible way and is not able to give prompt and intelligent consideration fo financial
matters. In such event, the Trustee may distribute income and/or principal for a
beneficiary's health, education, support, and maintenance, as deemed necessary or
advisable by the Trustee. If, in Trustee's sole discretion, the particular condition(s} has
(have) ceased, the Trustee may, at that time, make tha proposed distribution.

17. Investment Authority. In addition to the other authority granted to the
Trustee pursuant to this Trust Agreement, the Trustee shall have the general authority
to enter into transactions for the purchase and sale of securities and other Investments,
including, without limitation, stocks (preferred or common), bends, mutual funds and
certificates of deposit; to mainiain a margin and short account and through such
account to purchase securities on margin, sell securities which the trust does not own

TRUST AGREEMENT FOR THE J & A GARCIA TRUST - PAGE 17

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 29 of 72

Case 19-01040-t
 

 

 

 

 

(i.e., short sales) and to borrow securities in connection therewith, to borrow money, to
secure the performance of the trust's obligations to the accounts and to grant authority
to a brokerage firm, acting as principal or otherwise, to pledga, repledge, hypothecate or
rehypothecate assets of the trust; and to trade in all types of options, including, without
limitation, the purchase of puts and calls and the writing (sale) of covered and
uncovered puts and calls.

The Trustee is also authorized in its discretion to maintain illiquid assets, such as
oil and gas interests, partnership interests, limited jiability campany membership
interests, etc., In consultation with the beneficiaries, but all decislons shall be in the
Trustee's sole and absolute discretion.

18. Liability for Predecessor Fiduciary. No Trustee hereunder whether

original or successor shall be liable for the default of any prior executor, administrator,
trustee, co-trustee or legal representative thereof or for failure to contest the accounting
rendered by such predecessor fiduciary, unless any income Beneficiary shall have, in
writing, required the Trustee to contest such accounting or rectify such default prior to
acceptance. Similarly, any Trustee hereunder whether original or successor may
accept the trust assets as delivered to it by such executor, administrator, co-trustee,
prior trustee or the legal representative of such prior fiduciary and shall be responsible
only for such assets. It is Grantors! desire that said Trustee be relieved of any duty,
lability or responsibility which it may have as a successor fiduciary because of receiving
asséts or being entitled fa receive assets from a prior fiduciary, It is the Grantors' wish
and desire that these provisions expedite the succession of trusteeship hereunder.
Nothing in this paragraph shall limit the power of any trustee hereunder from
conditioning ifs acceptance of the trust or any assets upon 4 proper accounting or from
requiring such an accounting or rectifying of a prior default trom a predecessor fiduciary.

19. Campensation.: Any Co-Trustee that receives a distribution pursuant to
Article V, Section 2(a) of the Trust Agreement shall not be entitled to any further
compensation from this trust. Any other Trustee or Co-Trustee in office pursuant to this
Trust Agreement shall be paid reasonable compensation (either on an hourly or other
reasonable basis) for all work done by that Trustee, and if the Trustee should be a
corporate Trustee, then said reasonable compensation shall be in accordance with the
corporate Trustee's fee schedule from time-to-time in effect for said corporate Trustee.

The Trustee shall also be authorized to adjust the Trustee's compensation, in the
Trustee's sole discretion, to take into considaration unusually complex, time-consuming,

_and/or expedited services provided by said Trustee,

20, Trustes as Agent for Medical Purposes. Each Grantor hereby appoints
the Trustee {or the successor Trustee} as each Grantor's attorney-in-fact ("Reciplent")
and authorizes the Trustee to request, review and receive (from any and all third parties
who or which may have each Grantor's private health information records}, medical
records and information, verbal or written, of any type or manner, including but not
limited to the following: (3) medical services provided, (ii) determinations and opinions
regarding each Grantor's physical medical candition, mental condition, and capacity, (ili)

TRUST AGREEMENT FOR THE J & A GARGIA TRUST - PAGE 18

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 30 of 72

Case 19-01040-t
 

 

 

 

billing information and medical Insurance Information (including Medicare Part B)
relating to each Grantor's membership status in an Insurance program and/or
government benetit program, (iv) eligidility for benefits, (v) status of claims regarding
physical or mental health and (vi) financial, tax, billing, and other matters. Each Grantor
is aware of each Grantor's rights of privacy and confidentiality under the Health
Insuranes Portability and Accountability Act and expressly walves such rights under this
document and consents ta the disclosure of medical information to the authorized
agent. Each Grantor understands that the information to be disclosed may be protected
by law and that information disclosed under this authorization may be redisclosed by ihe
Recipient and no longer protected by federal privacy law. Each Grantor understands
that aach Grantor may revoke this authorization at any time in writing by delivering such
writing to the Recipient and to any physician, health care professional, health care
provider, and medicat care facility that has received this authorization, This
authorization shall expire upon the termination or revocation of this Trust Agreement.

ARTICLE Vill
PROTECTION OF PERSONS DEALING WITH FIDUCIARIES

No corporation, transfer agent or other person dealing with the Trustee shall be
obliged to see to the application of any money or properly delivered to such Trustee, or
to examine into the terms upon which any property is held by the Trustee, or to inquire
Inta the necessity or propriety of the Trusfee exercising any of the powers conferred
upon the Trustee, or to determine the exisience of any fact upon which the Trustee's
power to perform any act may be conditioned. No purchaser at any sate made by the
Trustee or persons deaiing with the Trustee hereunder shall be obliged to see to the
application of any money or property paid or delivered to the Trustee. No person
dealing with the Trustee shall be obliged to inquire into the expediency or propriety of
any transaction or the authority of the Trustee fo enter into and consummate the same
upon such terms as the Trustee may deem advisable. Any such corporation, transfer
agent, or other parson may deal with any such property and with the Trustee, as if such
Trustee were the owner thareof free of any trust or fiduciary capacity.

ARTIGLE Ix
DEFINITIONS
1. Gender/Plural/Trust. tf the context so requires, the masculine, feminine,

or neuter gender shall be construed to inctude all genders or a corporation and words in
the singular or plural number shalf be deemed to include both the singular and plural
numbers,

The word "share" may have the same meaning as the word “trust,” and the word
“Instrument” shall mean the same as the words "Trust Agreement.”

Zz. Fiduciaries. "Personal Representative,” "Trustee," and "Guardian" refer

to one of more persons serving in such office at any time, whether original, additional,
substitute, of successors.

TRUST AGREEMENT FOR THE J & A GARCIA TRUST - PAGE 19

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 31 of 72

Case 19-01040-t
 

 

 

“Guardian" of a person includes the conservator of the person's property and
refers to the one or more persons serving in such office at any tire, whether original,
substitute, or successor.

3. Descendante/Heirs. Except as otherwise provided by this Trust
Agreement, “Lineal descendant" or "descendants" of a person refers fo that person's
children, grandchildren, great grandchildren, and descendants of more remote degree in
direct fine of descent from that person, and those legally adopted into the fine of
descent.

In applying any provision of any trust created by this Agreement, which refers to
a person's “child,” “children,” "issue," "descendants," or “lineal descendants,” any
person legally acopted shall, at all times thereafter, be treated as a child born to the
adopting parent of parenis, and not as the child of the natural parents.

Except as otherwise provided by this Trust Agreement, whenever this Agreement
requires or permits 2 distribution to a person's “heirs," such distribution shall be fo and
among the individuals who would have been entitled to such person's personal property,
and in the proportions to which such Individuals would have been entitled, if such
parson, being then domiciled in New Mexico, had died intestate with respect iherefo
immediately following the date specified for such distribution.

4, Gode Sections. The words "Internal Revenue Gade" or "Code", or the
symbol "§", shall refer to sections of the Internal Revenue Code of 1986, as amended
fram time-to-time, and to the comparable provisions of any lafer Federal fax iaw
(including all Regulations and Rulings thereunder) which then may be applicabie to any
decision and/or act involving the Trust Estate.

5. Name of Trust, This trust shall be known as the "J & A Garcia Trust®

ARTICLE X
MISCELLANEOUS

4. Survivorship. If any beneficiary (other than @ Grantor) and a Grantor
should die under circumstances which would render it doubtful as to whether the
beneficiary survived, it shall ba conclusively presumed that said beneficiary
predeceased stich Grantor.

2. Governing Law. The Trustee shail have the sole and absolute discretion

to determine which state's laws will govern the acministration of this Trust Agreement, .

provided, however, that a non-Grantor Trustee may change the governing law only one
fime during each period of three (3) full consecutive calendar years following the date
this Trust Agreement is originally signed and the Trustee shalt certify such governing
law by filing in the Trust records a signed and acknowledged designation of state law.
The Trustee shall comply with the requirements of the law of the state chosen to govern
the administration of this trust, which requirements are necessary to apply said state's
laws to the governance of the administration of this trust.

TRUST AGREEMENT FOR THE J & A GARCIA TRUST - PAGE 20

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 32 of 72

Case 19-01040-t
 

 

3. Paragraph Headings: Incorporation by Reference.’ Paragraph
headings are for convenience only and shall not limit the substantive interpretation of
any of the provisions herein. Alt written fists, designations, and other documents
carrying out provisions of this Trust Agreement and referred to in this Trust Agreement
shall be deemed to be incorporated by reference in this Trust Agreement,

4. Uniform Trust Gode. To the extent that any one or more provisions of
this Trust Agreement conflict with any one or more of the provisions of the New Mexico
Uniiorm Trust Code (Sections 46A-1-101 et seq. NMSA 1976, as amended) ("Trust
Code") the provisions of this Trust Agreement shall prevail over and govern the contrary
provisions of the Trust Code; provided, however, thal the Mandatory Rules set forth in
the Trust Code in Section 46A-1-105(B)(1) through (14) shall prevail over and govern
the provisions of this Trust Agreement and are incorporated by reference in this Trust
Agreament,

5, Incontestability. To the maximum extent permissible under governing
law, the beneficial provisions of this Trust Agreement and of Grantors’ fast Wills which
may make reference io this Trust Agreement, are intended to be En lieu of any other
rights, claims, or interests of any nature, whether statutory or otherwise, which any
beneficiary of this trust may have against or in Grantors’ estates or the properties in this
trust. Accordingly, ff any beneficiary of this trust asserts any claim whatsoever, statutory
election, or other right or interest against or In either Grantor's estate, last Will, or any
properties of this trust, other than pursuant fo the express terms hereof or of said Wil,
or directly or indirectly contests, disputes, or calls into question, before any tribunal, the
validity of this Trust Agreement or of said Will, then such beneficiary shali thereby
absolutely forfeit any beneficial interests which such beneficiary might otherwise have
under this Trust Agreement and the interests of the ather beneficiaries hereunder shail
thereupon be appropriately and proportionately increased. In addition, ail of the
provisions: of this Trust Agreement, to the extent that they confer any benefits, powers,
or rights upon such claiming, electing or contesting beneficiary, shall thereupon become
absolutely void and revoked, and such claiming, electing, or contesting beneficiary, if
then acting as a Trustee of this trust, shat! automatically cease to be a Trustee and shall
thereafter be ineligible either fo select, ramove, or become a Trustee of this trust, The
foregolng shall not be construed, however, to limit the appearance of any beneficiary as
a witness in any proceeding involving this Trust Agreement or said Wil'nor to limit any
beneficiary's appearance in any capacity In any proceeding solely for the construction of
atther of said documents, nor to limit a claim by a beneficiary for which a court
determines [na final order is supported by clear and convincing evidence.

6. Limitation of Liability of Trustee. No individual (non-corporate} Trustes
shalt have any liability for any decision made and/or action taken by the Trustee unless
such decision made and/or action faken should involve (i) willful misconduct, (i) bad
faith, or (ij conduct with reckless indifference to the purposes of the trust or the
interests of the beneficiaries (herelnafter, for convenience, collectively referred to as
“Willful Misconduct") as determined in a final judgment of a court with jurisdiction, and,
in addition, the individual (non-corporate} Trustee shall be entitled fo be held harmless

Trust AGREEMENT FoR THE J & A GARCIA TRUST - PAGE 24

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 33 of 72

Case 19-01040-t
 

 

 

 

and indemnified by the trust against any claim, loss, Ilability, damage, injury, costs, and
expenses (including reasonable professionals’ fees) ("claims"), which claims might be
made against the Trustee personally for any decision made and/or action taken, but this
hold-harmless and indemnification provision shall not apply in the case of Willful
Misconduct of the Trustee against wham a claim may be made.

AGE Ga fata The Grantors confitm that this exculpatory provision is falr under the
circumstances and said provision and its contents were adequately communicated, to
and discussed with thé Grantors. This exculpatory provision was not inserted as the
result of an abuse by the Trustee of a fiduciary or confidential relationship to the
Grantors, but Instead because of the Grantors' desire to indemnify and held harraless all
individual (i.e., non-corporate) Trustees for all but Willful Misconduct.

7. Accounting, [f a Grantor is not serving as a Trustee, the Trustee shall
render an unaudited, informal, but reasonable and responsible account of receipts and

_ disbursements at least annually to each adult income beneficiary, The Trustee shall be

reimbursed for all reasonable expenses incurred in the management and protection of
the trust and shall receive fair compensation for services. The Trustee's regular
compensation shall be charged half against income and half against principal, except
that the Trustee shall have full discretion at any time or times to charge a larger portion
or all against income or principal,

IN WITNESS WHEREOF, the Grantors and the Trustee have executed this
Agreement as of the day and year first above written,

GRANTORS:
Joe} M, Garcia ‘ a

Meas 4 Karo

Alicia 1, Garcia

 

TRUSTEE:

[ fet.ip Gest

Joel M. Garcia

Haein. 1 4 .

Alicia (. Garcla

TRUST AGREEMENT FOR THE J & A GARGIA TRUST - PAGE 22

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 34 of 72

Case 19-01040-t
 

STATE OF NEW MEXICO )
\ss,
COUNTY OF BERNALILLO )

 

 

 

 

The foregoing Trust Agreement for the J & A Garcia Trust was acknowledged
before me this 2" day of October, 2017, by Joel M. Garcia and Alicia [. Garcia.

My commission expires:

S Al ael9

4615-0384-6732, v. 1

Notary Public

(lag aang.

      
 

NOTARY PUBLIC (
STATE OF MEW MEXICO /

My Comroleslon Expiress "

TRUST AGREEMENT FOR THE J & A GARCIA TRUST - PAGE 23

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 35 of 72

Case 19-01040-t
 

 

 

4
;
Ir
bE
E

AUNT beta PEARED FEC 4S ATE DORR TEAS

REALTOR OrPORIyNilT

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESIDENTIAL RESALE — 2019

 

OFFER DATE: February 25 2015

1. PARTIES AND AGREEMENT.
. ee ee (*Buyer”)
agrees to buy from Seller and CSetler")

 

agrees to sell and convey to Buyes, in accordance with terms of this Purchase Agreement (“Agreement”), the Property

 

described in Para. 5 with a Settlement/Signing Date on March 28 2019 (as
: further described in Para. 9A below).
2, PURCHASE PRICE. $ 177,500.00

A. APPROXIMATE CASH DOWN PAYMENT  &1 to be determined by
lender and/or buyer OR 3

B. AMOUNT OF THE LOAN(S) W1 to be determined by
iender and/or buyer OR 5

3. OFF MARKET/T1ME OF fF MARKET (TOM) FEE.
A. Unless otherwise agreed to in writing, as of Date of Acceptance, Seller shall take the Property “Off the Market”,

which means Seller shall not accept any other offer to sell the Property, except a Back-Up Offer.

B. This Sub-Para. 3(B) to be used ONLY IF Buyer will be compensating Seller for taking the Property Off the Market
in order to allow Buyer the opportunity to review Seller’s Property Disclosure per Para. f&(H) and conduct
inspections per Para. 21 (Collectively, “TOM Fee Inspections”), and if applicable, to resolve any objections Buyer
may have to the TOM Fee Inspections. As compensation, Buyer shall deliver to Seller 3. 50,00 (“TOM
Fee”), in the form of WICheck [1 Cash (1 Other , no faterthan 3 days from Date of
Acceptance. In the event of Closing, the TOM Fee, SHALL NOT be refunded to Buyer or applied to Purchase
Price, down payment, and/or closing costs. In the event Buyer terntinates this Agreement for any reason, Seller shall
retain the entirety of the TOM Fee. Buyer’s failure to timely deliver the TOM Fee shall be considered a default of
this Agreement. See RANM Form 2104{A) TOM Fee Information Sheet and 2104(B) Receipt for TOM Fee.

4d, EARNEST MONEY. Buyer shall deliver $ 500.00 Earnest Money in the form of 1 Check
(tCcash C Note © Wire Transfer of Funds §4 Other to Sellers Choice ,» 10
jater than 3 __ days from [1 Date of Acceptance OR Wd if Buyer has no objections to TOM Fee Inspections,
the Objection Deadline in Para. 210F)(ii) or if Buyer has objections to TOM Fee inspections, the date the parties
reach Resolution to those objections OR [] OTHER .
Earnest Money shall be applied to Purchase Price, down payment, and/or closing costs upon Funding Date. Buyer's
failure to timely deliver Earnest Money shall be considered a default of this Agreement.

5, PROPERTY.
A. DESCRIPTION.

1905 Nancy Lopez Boulevard Rio Communities NM 87002
Address City Scate/Zip
SUBD: COUNTRY CLUB ESTATES D-5-27 HOT: If BLOCK: 1 .20 ACRE

Legui Description ~

 

 

 

 

or see rnetes and bounds or other legal description attached as Exhibit n/a_, Valencia
County{ies), New Mexico,
Gross Receipts Tax (GRT)} Location Code: 14-037 (To be completed by Broker).

If the Jegal description of the Property is incomplete or inaccurate, this Agreement shall not be invalid; the legal

description shall be completed or corrected to meet the requirements of the Title Campany issuing the title policy.
B, TYPE: WB Site built CO Manufactured housing Ol Modular O Off-site built CE) Other:
, (See NMAR Form 2305 — information Sheet-Manufactured Housing)

 

 

Tis finn and all New Mexico Association of REALTORS@ (NMAR) forme are forthe sole use DINMAR members and those New Mexica Real Estate Licensees io whan NMAR has praured
paior wellien authorization, Distribution at NMA Fons ro non-NMAB inembers or usenthonzed Real Estate Licensees is sticily prohibited. NMAR makes no warranty oF the lexoi
cifeciveness or validity of this fon und disclaies any Babiliny for damaues resulting Iran ils use. By use ofthis form the parties agree: to the limitetions set forth in this panigraph. ‘The partics
hereby release NMAR, the Real Eslate Brokers. their Agents and oupplayecs from any liability prising cut ofthe we ofthis fonn. You shuuld consult your altorney wilh rupards tu Ihe effectiveness,
validity, ar consequences of any use ef this farm, The nse of dis for is not intended to identify ie user as a REALTOR, REALTOR® ie a registered collective membership mork whieh
may ba used only by Real Estate Li who are members of the National Association of REALTORS® and who subscribe lo the Awiocialionp syitt Codzp! Ethics,

 

 

 

 

       
  
 

  

 

RSo sop] |o20 |, whl as

for use by Bankriz Lonane. Insane tert -

 

 

EXHIBIT

C

NMAR Farm 2104 (2019 JAN} Page | of 15 ce
this copyright protacted form Has orected us:

 
 

athe DETER Et SR SA 6 E-BRe DS

REALTOR

AP POUIUHIET

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT -— RESIDENTIAL RESALE ~ 2019

C. OTHER RIGHTS. Unless otherwise provided herein, Seller sha!l convey to Buyer all existing wind, solar, water
and mineral rights (‘Other Rights”) appurtenant to the Property. Seller makes no warranties as to the existence
of any of the foregoing Other Rights. NOTE TO SELLER: If Seller is retaining any or all of the foregoing
Other Righis, Seller should NOT sign this offer; a counteroffer would be necessary. NOTE TO
BUYER: Buyer should be aware that some or all of the foregoing Other Rights may have been previously
severed fram the Property and may be awned by third persons; those severed rights would not convey to
Buyer by way of this Agreement. Buyer SHOULD seek legal and expert assistance to determine what rights,
(fF ANY, Buyer is acquiring with the Property, to understand how the non-conveyanee of any rights or
portions thereof may affect Buyer; and to ensure that all rights that will convey with the Property are
properly transferred at closing,

D. FIXTURES, APPLIANCES AND PERSONAL PROPERTY.

i, FEXTURES. The Property shall include all Fixtures, free of all liens, unless otherwise noted, including, but not
limited to, the following Fixtures if such Fixture exists on the Property, unless otherwise excluded as stated in

Para. 5E:

Attached fireplace grate(s} & -
screen(s)

Dishwasher{s}
Fire Alarms) Gf owned by
Seller}

« Attached floor cavering{s}

e Attached mirrar(s) * Garbage disposai(s)

« Attached outdoor lighting & + Garage door opener(s}
fountain(s) « Heating system(s)

* Attached pot rack(s) « Landscaping

s Attached window covering(s) * Light fixture(s)
& rod{s) * Mailbox(es)

« Awning(s) ¢ Outdoor plant(s) & tree(s)

Built infattached speaker{s) &
subweoofer(s)

Built-in Murphy bed(s)
Ceiling fan(s)

Central vacuum, to inchade all
hoses & attachments

*

other than those in moveabic
containers}

Ovens}

Pellet, wood-burning or gas
stove(s)

Range(s)

Windaw/daor screen(s)

Security System{s) {if owned by
Seller)

Smoke Alarm(s) (if owned by
Seller)

Solar Power System(s)/Panels
(Uf leased! by Seller, lien tay exist)
Sprinkler(sWirrigation
equipment

Storm window(s} & doar(s)

* TY antenna(s) & satellite

dish(es}

Ventilating & air conditioning
system(s)

Water conditioning/filtration
/water softener/purification
system(s) (if owned by Seller)

ii, PERSONAL PROPERTY. The following existing personal property, if checked, shall remain with the
Property:

 

 

Wi Freestanding Range(s)
Microwave(s)
1) Pool & spa equipment

MM All window covering(s)
CI Audio component(s)
\/ Decorative mirrar(s} above bath

vanities including any mechanical or
i Dryer{s} other cleaning system(s)
VI Washer(s) Ki Refrigerator(s)

D1 Satellite receiver(s) with
access cards (if owned by
Seller und if transferable}

i Garage door remote(s)
(J Freezer(s)

Other: n/a

(A Storage Shed(s)
FE) TV{s)
C Unattached fireplace grate(s) &

screen(s)}

& equipment

(1 Unattached outdoor fountain(s)

C) Unattached outdoor lighting
CT] Hot Tubs)

 

 

Personal Property remaining with the Property as stated in Para. 5D, shall be the actual personal property that
is present as of the date the Buyer submits this offer, shail not be considered part of the premises and shatl be

transferred with no monetary value, free and clear of all liens and encumbrances.

I. EXCLUSIONS, The following items are excluded from the sale: n/a

 

 

 

 

 

C- —
NMAK For 2104 (2019 JAN) Page 2 of 15 OBOVR New Mexico Association of REALTORS® ane oe | Seller Ate as
Thin copyright protactad form wan orunted using Instanet Forms and is licansed for woe by Beatriz Lozanc, instanétrcav 2

 

 

Filed 03/25/19....Entered 03/25/19-L7:46:50 Page 37 of 72

Doc.1-1

Case. 19-01040-t

 
 

 

 

 

“TR Del BO > RRS A 6S ena S =

REAUOR EQUAL HN?
OFPOSIVHITT

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESIDENTIAL RESALE — 2019

6. FINANCED OR CASH PURCHASE
A. 1 LOANS. This Agreement is contingent upon Buyer's ability to obtain a loan in the amount stated above in Para.
2(B} of the fallowing type:
(O Convention! MIFHA CIVA (1 Other:
i. Buyer £1 has made written application for a loan, or Wi shall make written application for a loan no later than

2 days after the Date of Acceptance.

ii. Buyer shail provide Seller with a Pre-Qualification Letter from a lender no later than days after the Date
of Acceptance, Pre-Qualification Letter must stipulate ihat:

a) A written loan application has beer made,

b) Acredit report has been obtained and reviewed by a fender;

e) A preliminary loan commitment has been secured from the same lender,

d) Financing equal to the loan amount provided in Para. 2(B) of this Agreement is available to complete the
transaction hy the Settlement/Signing Date subject to contingencies provided for in this Agreement and
underwriting approval.

If Buyer does not obtain a Pre-Qualification Letter within the timeframe stipulated above, this Agreement shal!

terminate and the Earnest Money, if delivered, shal] be refunded to Buyer.

iti. [f Buyer changes lender after delivery of the Pre-Qualification Letter referenced in Para. 6{A}(it), Buyer shall
have the obligation to notify Seller in writing and provide a new Pre-Qualification Letter to Seller within two
(2) days of changing fender, This new Pre-Qual ification Letter must include the same stipulations as the original
Pre-Qualification Letter as set forth in Para. 6(A)ii). Jf Buyer does not obtain and deliver a new Pre-
Qualification Letter within two (2) days of changing tender, the Seller has the option to terminate this
Agreement. If Seller clects to terminate this Agreement, the Earnest Money, if delivered, shall be refunded to
Buyer.

iv, Buyer shall cooperate and act in good faith in ebtaining final approval for the loan as outlined in the Pre-
Qualification Letter referenced in Para. 6(AVii). Hf after issuing the Pre-Qualification letter, iender makes
changes to the foan conditions and/or the loan program that adversely affect Buyer’s ability to obtain the foan,
increase Seller's costs or delay closing, Buyer shall have the obligation to notify Seller in writing within two
(2) days of such occurrence and to include a copy of the lender requirement(s) with the notification. In that
event, within three (3) days of receipt of Buyer's notification. Seller shall notify Buyer in writing: (2) of Seller's
approval of such changes; or (b) of Seller's decision to terminate the Agreement. If Seller terminates the
Agreement per this Sub-Para. 6(A)(iv}, Earnest Money, if delivered, shall be refunded to Buyer, If Seller fails
to notify Buyer of Seller's position within three (3) days of receipt of Buyer's notification, Seller is deemed to
have rejected such change in lender requirement(s). Lo this event, the Agreement shall terminate and the
Earnest Money. if defivered, shall be refiinded to Buyer.

v. Inthe event the fender determines Buyer does not qualify for the loan, Buyer shalk provide to Seller and Seller
must receive a written rejection letter from the Buyer's lender prior to 11:59 p.m. on the day before; or
Oo days before Settlement/Signing Date. In the event Seller does not receive such rejection letter within
the timeframe set forth in this Sub-Para. 6(A)(v), Buyer shalt forfeit his Earnest Money, if delivered, to Seller.
Days are calcutated as calendar days; however, for purposes of this subsection only (Para. 6(A)(¥)), there shall
be NO extension of time when the deadline for Seller to receive the lender's written rejection letter falls on a
weekend day or a legalhotiday. The definition of "days" for all other provisions of this Agreement is as set
forth in Para. 31.

G. O SELLER FINANCING, The approximate balance of $ shall be financed by Seller and
shall be secured by: C2 Real Estate Contract (1 Mortgage CO) Deed of Trost OO Other:

_ Terms and conditions of the applicable instrument shall be attached as

an addendum. For a Real Estate Contract, attach NMAR Form 2402 - Real Estate Contract Addendum to
Purchase Agreement. For a Mortgage or Deed of Trust, Attach NMAR Form 2507 — Addendum to Purchase
Agreement — Seller Financing, Mortgage or Deed of Trust.

c. 0 CASH PURCHASE: Buyer shail purchase the subject Property for Cash. No later than days after the
Date of Acceptance, Buyer shall provide Seller with yerification of funds and proof satisfactory to Seller that
Buyer has in Buyer's possession or control, the funds necessary to complete the transaction. This Agreement

D 4
NMAR Farm 2104 (2019 JAN} Page 3 of 15 2008 New Mexico Association of REALTORS® = Buye CR (eRe eller ALG as

‘hia copyright protected form was created using Instauat Forma aud da licensed for ume by Boatris Lozano. Instane FORMS

 

 

 

Filed 03/25/19... Entered 03/25/19 1:7:46:50-Page 38-ef72

Doc.1-1

Case. 19-01040-t

 
 

 

 

 

“TR DBROCD 2D vers HS 2 5 E-Eea A EPL fe)

REALTOR EQWAL HOGHNG
SrroRmuyiry

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESIDENTIAL RESALE — 2019

shall terminate in the event Buyer fails to provide timely proof of funds and Earnest Money, if delivered,
C1] shat! (1 shal! not be refunded te Buyer.
7, 0 BUYER'S SALE, CLOSING AND FUNDING CONTINGENCY. This Agreement is contingent upon the Closing

and Funding of Buyer's property located at on or before
, subject 10 any applicable Buyer's Contingency Addendum if attached as indicated

 

below:
A. O Buyer represents that Buyer's property is currently under contraci for sale. [1 Check if NMAR Form 25034,
Buyer's Closing and Funding Addenduin is attached; OR
B. ©) Buyer represents that Buyer's property is NOT yet under contract for sale. C] Cheek if NMAR Form 2505,
Buyer's Sale Contingency Addendum is attached.
8 APPRAISAL.
A. CASH OR SELLER-FINANCED. Suyer C] does [1 does not require an appraisal. Buyer Initials .

If Buyer is requiring an appraisal, the following applies:

i. O Buyer shall select the appraiser;

it. ( Buyer (1 Seller shall pay for the appraisal; and

B. APPRAISAL CONTINGENCY. It is expressly agreed that nolwithstanding avy other provisions of this

Agreement, the Buyer shall not be obligated to complete the purchase of the Property described herein or to incur

any penalty by forfeiture of Earnest Money deposits or otherwise if the Purchase Price is greater than the Appraisai.

This Appraisal Contingency applies to the following:

i. All conventional and FHA/VA loans requiring an appraisal; and

ii. Cash and seller-financed purchases if the Buyer requires an appraisal as indicated in Para. 8(A).

C. OPTIONS AVAILABLE IN THE EVENT PURCHASE PRICE 18 GREATER THAN APPRAISAL.

i. Buyer may proceed with this Agreement without regard to the amount of the appraised valuation provided
Buyer delivers written notice to Seiler of such election within three (3) days of receipt of said appraised
valuation (“3-day Period”). If Buyer fails to notify Sefler of his intent to proceed within the 3-day Period, this
Agreement shall automatically terminate and Earnest Money. if delivered, shall be refunded to Buyer, OR

ii, The parties may negotiate a new Purchase Price. If the parties cannot agree to a new Purchase Price within
five (5) days of Seller's receipt of Buyer's notification of the Appraisal, this Agreement shall automatically
terminate and Earnest Money, if detivered, shail be refunded to Buyer, OR

iii, Buyer may terminate this Agreement. In this event, Earnest Money, if deliveved, shal! be refunded to Buyer.

9, CLOSING. “Closing” is defined as a series of events by which Buyer and Sedler satisfy all of their obligations in the
Agreement. Closing is not completed until alf parties have completed all requirements as stated below, as well ay all
other obligations under this Agreement, Any amendment of the following dates MUST BE in writing and untess
otherwise provided for in this Agreement, signed by both parties. The parties further acknowledge that Selter shali not
receive the proceeds of sale until the Funding Date Requirements are satisfied.

A. SETTLEMENT/SIGNING DATE: March 28 2019 (as set forth in Para. 1) On or

before the Settlement/Signing date the parties shail complete the following:

j. Sign and deliver to the responsible closing officer ail documents required to complete the transaction and to
perform all other closing obligations of this Agreement, and

ii, Provide for the delivery of all required finds, exclusive of lender finds, if any, using wired, vertified or other
“ready” funds acceptable to the closing officer,

B, FUNDING DATE (Completion of Closing): March 29 2019 . Onor before ihe Punding Date
the responsible party(ies) shall make ail funds avatiable to the title officer for disbursement in accordance with this
Agreement. The Funding Date Requirements have been satisfied when:

i. the title officer has all funds available to disburse as required by this Agreement; and

ii. the title officer has recorded with the County Clerk all required documents.
Selier shall provide all existing keys, security systen/alarm codes. gate openers and garage door openers fo
Buyer once Funding Date Requirement are satisfied or as otherwise provided for in an Occupancy Agreement.
If the Buyer is obtaining a loan for the purchase of the Property, it is the Buyers responsibility to ensure that
Buyer's lender makes available to the closing officer, wired, certified or other “ready” funds with written

instructions to disburse funds, on or before the Funding Date. The ee a der to make finds
he

f
available on or before the Funding Date, shalt be deemed a default of this) Pape tthe Buyer
MMAR Form 2104 (2019 JAN) Page of [5 2008 New Mexico Association of REALTORSE Buy Seller _* l
thia copyright protected form was created using Instaiet Forma and ix iicenped fox uae by Beatrix Lonana, Instane Ta

. Eiled.03/25/19_..Entered 03/25/19-17:46:50 Page 39 of 72

Dac.1-1

Case.19-01040-t

 
 

 

 

 

auth

sRAdOEO PRES Aes SPePe TAS

REALTOR

ea

tou ait
SPraaruet

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESIDENTIAL RESALE — 2019

10, POSSESSION DATE.
A. Seller shal! deliver possession af the Property to

B At time Funding Date Requirements are salistied
3 Other:

B. Unless otherwise agreed to in writing, upon Possession Date, or the date
e, Seller shatl have all his personal belongings and all debris and garbage

fails to remave his personal property, Buyer shali not be responsible
may dispose of Sellers personal property in any manner Buyer deems

Selier Occupancy Agreement, if applicabl
removed from the Property. /n the event Seller
for storage of Seller’s personal property,
appropriate, in Buyer's sole discretion. and shall nat
In the event Seller fails to remove a

Buyer on the Possession Date as set forth below:

the Property is surrendered to Buyer per 4

be liable to Seller for the value of Seller's personal property.

Il debris and garbage from the Property, Seller shall be liable to Buyer for all

costs associated with removal of such debris and garbage.

C. If Possession Date is other than the time the Fun

execute a separate written agreement outtining the ter

ding Date Requirements are satisfied, then Buyer and Seller shall

ms agreed to by the parties. (See NMAR Form 2201-

Occupancy Agreement — Buyer or NMAR Form 2202 — Occupancy Agreement - Seller)

D. Seller shall maintain homeowners and Liability insurance on

provided for in an Occupaney Agreement.
11. COSTS TO BE PAID. Buyer or Setler, as applicable,

Property through Possession Date, unless otherwise

shall pay the following marked items! DO NOT USE THIS

 

 
 

 

   

    

  
  
 
  
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

 

 

IN FOR SELLER CONCESSIONS/CREDITS TO UYER USE AN ADDENDUM
e <] Buyer Seller Require d ¢ Ay is aN uQs by Buyer Seller Required
x Closing Fee , x
Appraisal Re-inspection Fee TPro-Rata Pala Search x
Credit Repod x Legal Document Preparation x
| Loan Assumption /Transfer x Special Assessment Search x
Origination Charge: uptoOSD% — |* Buyer Recording Fees a
Points — Buydown x Seller Recording Pees x
Paints - Discount x Other:n/a
Tax Service Fee x
Flond Zone Certification x Othe: n/a
Ohenm/ a
POLICY: FREMIOMS |
One nn / & [nitial Tithe Commitinest x
Standard Qwner's Policy
PREPATOS REQUIRED:B) Mortgagee's Policy x
Flood Insurance Mortgagee’s Policy Endotsements |X
| tlazard Insurance Other: n/a 7]
Inierest
PMI or MIP Any fees charged by the tlle company to revise the ttle commitment, shall
Taxes be bome by the party who necessitated the revision. In the event a third-
party clacument nevessilates the revision (e.g. survey, appraisal, etc,), ihe

  

  
  

artes apree to equally split any fee char il,

   

 

 

 

 

 

 

MANUPACTDRED HOME'COSTS: fa IMS CED UANHOUS eh een i

Foundation Inspection Survey (Para. 19} “Ts

Foundation Repairs Impact Fees x
‘Transfer Fees (e.8. HOA)

 

 

Re-Inspection Fees

nie pH] |e

Certificate Fee (6.2, HOA)

 

 

 

 

 

 

 

 

 

 

 

 

DMY¥ Title Transfer

Deaclivation Pees Other n/a
Other! n/a Other: nfa

Other: n/a OMher: n/a

 

 

 

 

Buyer shall pay all other allowed direct loan costs.

NMAR Form 2104 (2019 JAN) Page $ of 5

This cop

(2008 New Mexico Association of REALTORS

yright protacted form was crested using Instanek Forms and ig licensed for uso by Bee

ane eR\| 20 hare Ate|as|

tele Bocane.

Instanatsorms’

Roc 1-1. Filed 03/25/19... Entered.03/25/19-17:46:50 Page 40-0F FB

Case 19-01040-t

 
 

 

 

ule:

1. =

REALIOR Sreanunne
GRFORWANT

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESEDENTIAL RESALE — 2019

12. CO IRS 103t TAX-DEFERRED EXCHANGE. ( Buyer £1 Seller intends to use this Property to accomplish a 1031

Tax-Deferred Exchange. The parties shalt cooperate with one another in signing and completing any documents
required, The non-exchanging party shall bear no additional expense.

3, PRORATIONS, Seller shall be responsible for disclosing al! applicable property specific fees, or lease agreements,

private memberships and/or association fees or dues, taxes and contract service agreements, all of which are to be
prorated through Settlement/Signing Date, Any equipment rental or contract service agreement (e.g. alarm system,
satellite system, propane tank (to include any remaining propane gas therein), private refuse collection, road
maintenance, etc.) shall be handled directly between the Buyer and Seller; the title or escrow company shall not be
responsible for proration thereof,

14, ASSESSMENTS. For all bonds. impact fees and assessments other than PID assessments ( collectively “assessments”),

Buyer shall have 3 days after receipt of the title commitment to object in writing to the amounts ofsuch assessments
and to terminate this Agreement (“Objection Date”). In the event Buyer submits written objections by the Objection
Date, the Earnest Money, if delivered, shall be refunded to the Buyer. If Buyer fails to natify Seller of Buyer’s
objections by the Objection Date, Buyer shall be deemed to have accepted the arnounts of any assessment and shall
have waived his right to terminate this Agreement based thereon. [n the event Buyer does not object, Buyer shall assume
all assessments that are part of or paid with the property tax bill. If other assessments are a lien upon the Property, the
current instaliment shall be prorated through Settlement/Signing Date. Buyer shall assume future instalments. Buyer
shall pay afl future assessments for improvements. NOTE: If Property is located in a Public Improvement District
(PID), Seller must provide a Public Improvement District Disclosure to Buyer PRIOR to entering inte this Agreement.

See Para. 18(B).

15. EXAMINATION OF TITLE; LIENS; DEED.

16.

A. C) BUYER BA SELLER shail order a title commitment from Seller's Choice of Title Company
(Title Cormpany)

within 2 days after the KA Date Of Aceeptance L] Date TOM Fee is Delivered (1 Date Harnest Money
is Delivered . After receipt of the title commitment and all documents referred ta therein, Buyer shall have __3
days (“Review Period”) to review and object to title exceptions. Exceptions to the title, including the Standard
Exceptions, shall be deemed approved unless Buyer delivers written objections to the Seller within the Review
Period. If Seller is unwilliig or unable to remove such exception(s) before the Settlement/Signing Date, Seller shall
provide written notice to Buyer within__3 days after receipt of Buyer’s objection and Buyer may choose to close
subject to exceptions, remove the exceptions at Buyer's expense or terminate this Agreement. If Buyer terminates
this Agreement, Earnest Money, if delivered, shall be refunded to Buyer.

B. Seller shall satisfy any judements and liens, including but not limited to, all mechanics’ and materiatmen’s liens of
record on or before Funding Date and shall indernnify and hold Buyer harmless from any Hens filed of record after
Settlement/Signing Date and which arise out of any claim related to the providing of materials or services to improve
the Property as authorized by Seller or Selier’s agents, unless otherwise agreed to in writing.

C. Seller shall convey the Property by #4 General Warranty Deed O Special Warrenty Deed O1 Other Deed
(describe) subject only to any matters identified in the tille commitment
and not objected to by Buyer as provided in Para. ISA. The legal description contained in the deed shail be the
same legal description contained in the title commitment and any survey required under Para. 19.

FIRPTA. The Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) requires buyers who purchase real
property from foreign sellers to withhold a portion of the amount realized from the sale of the real property for
remittance to the Internal Revenue Service (IRS). In the event the selier(s) is NOT a foreign person, FIRPTA requires
the buyer to obtain proof of the seller's non-foreign status in order to avoid withholding requirements. Exceptions may
apply. For more information, refer to NMAR Form 2304 — Information Sheet — FIRPTA & Taxation of Foreign Persons
Receiving Rental income from U.S. Property.

FIRPTA Exception (most common): The sales price of the property is hot more than $300,000 AND buyer warrants
that buyer shall be using the property as buyer's pritnary residence (“Exception”).

 

 

NOTE: BOTH MUST APPLY TO QUALI ALEXCEATION,
Exception @ does L) daes not apply Buyer(s) Initial ; ]
MMAR Form 2104 (2019 JAN) Page 4 of 13 2008 New Mexico Association of REALTORS®: Buye €| on0| Seller AXG as|
Thin copyright pretacted form wae created usizg Instanet Forma and ig licensed for use by Beotriz Lozane. lnstanelreaw

——-—-Case-19-01040-t-Doc¢-1-1-—Filed-03/25/19.. --Entered 03/25/19-17:46:50-Page-44 of -72 ~:
:
:
;
|
:
|
)
t

 

 

 

 

nS ETE

whe!

iy =

REALION Sauer

17.

18.

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT - RESIDENTIAL RESALE — 2019

In the event the above Exception to FIRPTA does not apply, then prior to or at closing, Seller(s) shall provide to Buyer
or to a Qualified Substitute (generally, the Title Company) either 2 Non-Foreign Seller Affidavit(s) OR a letter from
the IRS indicating Seller(s) is exept from withholding. In the event Seller(s) fails to do so, Buyer shall have the right
to withhold the applicable percentage of the amount realized from the sale of the Property for remittance to the IRS.

INSURANCE CONTINGENCY/ APPLICATION,
A, APPLICATION. Buyer shalt make application for insurance within _7 days after Date of Acceptance of this

Agreement. If Buyer fails to make application to the insurance company within the agreed time, this insurance

contingency shall be deemed waived.
B, CONTINGENCY. Provided the Contingency Deadline as set forth below in Para. 17(C) is met, this Agreement is

conditioned on the following:

i} Buyer's ability to obtain a homeowner's or property instirance quote on ihe Property at normal and customary
premium rates; AND,

ii) Seller’s claim history having no impact on the Buyer's insurance in the future.

Buyer understands that an insurance company may cancel or change the terms of a homcowner’s insurance

policy/quote for any reason prior to close of escrow or within sixty days after issuance of the homeowner's

poliey/quote Gvhich generally occurs at close of escrow).

C. CONTINGENCY DEADLINE, The Insurance Contingency set fosth in Para. 17(B) above shall be deerned
satisfied, unless within 10 days after Date of Acceptance of this Apreement, Buyer delivers written notice to
Sefler that one or more of the above insurance contingencies cannot be satisfied along with documentation from the
insurance provider stating the same. (“Contingency Deadline”). In the event Buyer delivers such notice and
documentation to Seller by the Contingency Deadline, the Purchase Agreement shall terminate and the Barnest

Money, if delivered, shall be refunded to Buyer.

DISCLOSURES AND DOCUMENTS.

A. LEAD BASED PAINT (LBP). Is any part of this Property a residence bu ilt before 1978? (1) Yes No tf
the answer is “Yes”, attach NMAR Form 5112 LBP Addendum to Purchase Agreement. Property is subject to the
LBP Renovation Repair and Painting Program. See NMAR Form 2315 — Information Sheet LBP Renovation Repair
& Painting Program.

B. PUBLIC IMPROVEMENT DISTRICT (“PID”). Is this Property jocated in a PID? O Yes No if the
answer is “Yes”, SELLER MAY NOT ACCEPT AN OFFER FROM BUYER UNTIL SPECIFIC DISCLOSURES
REGARDING THE PID HAVE BEEN MADE TO THE BUYER.

_ Buyer(s) Initials. Buyer(s) hereby acknowledge receipt of the PID Disclosure on the Property. See
NMAR Form 4550 - Public Improvement District Disclosure Form and NMAR Form 4500 — Information Sheet
Public Improvement District.

C. HOMEOWNERS’ OR CONDOMINIUM (UNIT) OWNERS’ ASSOCIATION (“HOA/COA”), Is the
Property tocated in a (HOA) or (COA)? {] Yes WM No lf the answer is Yes", Selier shall provide Buyer with
specific documents pertaining to the Property and HOA and/or COA, as applicable. Por HOAs, see NMAR Form
4600 — Information Sheet HOA, NMAR Ferm 4650 — Seller’s Disclosure of HOA Documents and NMAR Form
4700 - HOA Request for Disclosure Certificate, For COAs, see NMAR Form 2302A — Re-Sale Certificate for

COAs.
D. PROPERTY TAX DISCLOSURE. See NMAR Form 3275 - Information Sheet Estimated Property Tax Levy

 

isglosblre.

G5 DMalver(s) Initials. Buyer(s) hereby acknowledges receipt of the Estimated Property Tax Levy on the
Property, attached as Exhibit a and understands that said Estimated Property Tax Levy is based on the
LISTING price of the Properly; OR

___Buyer(s) Initials. Buyer{s) hereby acknowledges that the Estimated Property Tax Levy on the Property
is not readily available and does hereby waive the right to receive the Estimated Property Tax Levy.

E. SEPTIC SYSTEM. Does the Property include an on-site liquid waste system’? DO Yes Wi No Ifthe answer
is “Yes”, the transfer of the Property is subject to regulations of the New Mexico Environment Department
governing on-site liquid waste systems which includes the requirement that Seller have an inspection conducied by
a ficensed septic system inspector prior to transfer. Attach NMAR. Form “les - Septic System Contingency

Addendum. See NMAR Form 2308 — information Sheet Septic Systems.
CR BRO etier “YG. Las |

NMAR Foun 2104 (2019 JAN) Page 7 of i3 2008 New Mexico Association of REALTORS = Buyer F

by Suatriz Leanne.

Thia qepyright protected fexm wae rented using Inptanat Forme acd is ijcansed for use instanet=ores
OLE BP

Doc-1-1.—.Filed-03/25/19.--Entered.03/25/19-1.7:46:50-Page 42-0f 72

Case 19-01040-t

 
“TR DFARCOED FRO ALG -Eree LAS =

REALFOW rainy

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT - RESIDENTIAL RESALE — 2019

F. WELLS. Does the Property includea weil? [1 Yes @ No Ifthe answer is “Yes”, isthe well D1 Private
Domestic Welt LD Shared Domestic Weli C] Other .
Transfer of Property with a well is subject to the regulations of the New Mexico Office of the State Engineer, which
includes the requirement that the State Engineer’s Office be notified when a well changes ownership. See NMAR
Farm 2307 — Information Sheet Water Rights & Wells.

G. MANUFACTURED HOUSING. Does the Property include a manufactured house? [] Yes 1 No Ifthe answer

is “Yes”, attach NMAR Form 2700 - Seller's Disclosure of Mamefactured Housing.
H. DOCUMENTS. As used in this Sub-Para. 18(H), the Delivery Deadtine is the date by which Seller shall provide
and Buyer must receive any documents. reports or surveys specified.

 

 

 

 

 

 

 

 

 

 

< DELIVERY OBJECTION RESOLUTION
‘TRIER
DOCUMENTS DEADLINE DEADLINE DEADLINE
: Property Disclosure Staternent yeo prior ta offer March 12, 2019 March 15, 2019
| Road Documents N/A N/A N/A
| Wailer Rights Documenls N/A u/A N/A
Well Boenmens: See NMAR Farm 2307
| Information Sheet — Water Righis & Yells.
| (necluding but not limited to: weil permit, weil log, HA N/R N/A
| shared yell agreement and Change of Ounership
| Information noliteation,)
: Lease Agreements N/A N/A N/A
: Perils _ N/A R/A N/A
: Homeowner's Association (HOA) Documents N/A N/R R/B
Homeowner's Associotion (HOA} Disclosure N/R N/A N/A
Dale

 

 

Cenificate OR Candomininm Ke-Sute Ceriifiente
i Must be delivored to Buyer no fess thun seven £7)
: days belore the Seldement/Signing Date.

Buyer hag ng less dein seven (7) days
from teccipt oF ihe HOA Disclosure
Cerificate ta abject

 

 

 

CCR’s ~ Restrictive covenants March 11, 2019 March 12, 2019 March 18, 2015
Solar Power SysienvPanels Documents — If Buyer

will assume Solar Panef System Leage/Loon, use N/A N/B N/A

NMAR Fonn $125 - 00 NOT COMPLETE

THIS SECTION N/R N/A N/A

 

Other: N/A
area Sara ea pee yy eeh ahead nl
MANDFACTURED HOUSING

Manufactured Housing Documents — See
NMAR Form 2700 Seller's Disclosure of

 
 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufactured Housing N/A W/iA N/A
Structural Engineer Inspection N/A N/A N/A
FHA Inspection n/A N/A - neh
Foundation {astalialion n/a N/A ___N fh
Manolactured Housing Division Permanent

Foundation Permit N/A N/R H/A

 

19. SURVEYS OR IMPROVEMENT LOCATION REPORT (ILR). Buyer has the right to have performed the survey
or [LR selected below or the right to accept an existing one, Unless otherwise agreed in writing, the party paying for
the survey or ILR as indicated in Para. {1 shall select the surveyor and order the survey or ILR. The party who agrees
to pay for the survey or ILR is responsible for doing so, even if the transaction does not close.

 

 

 

 

 

 

Wi Improvement Location Report C] Staked Boundary Survey CO Aimerican Land Title Association Survey (ALTA)

0 Flood Piain Designation (1) Other:

A. DELIVERY DEADLINE: Survey or ILR shall be delivered to Buyer(s) no later than: ;
or 14 _ days from Date of Acceptance.

B. OBJECTION DEADLINE: Objections to be delivered to Seller{s) no later than: ;
or 17 days from Date of Acceptance.

C. RESOLUTION DEADLINE: All objections to be resolved no later than: :

or 21 _ days fram Date of Acceptance.
D.

OBJECTION/RESOLUTION: Para. 21(H) and (J) shall further govern Te righ? to object to the Survey or

EUR performed and resolution of Buyer's objections. CR A (
NMAR Form 244 2019 SAN) Page 8 of 15 ©2008 New Mexico Association of REALTORS® — Buyer + DRO fie, ALG Las

This copyright protected form was created using tratanst Forma and ia Licensed for use by Roatriz Losans. Instanetecrrs ey
Phish

 

 

 

Filed 03/25/19. Entered_03/25/19 17:46:50 Page 43 of 72

Doc.1-1

Case. 19-01040-t

 
 

 

 

 

athe

 

IR Det PG92 0 FRAGWrSA 6b LEAS =

REALIORN

20.

21.

OAL HOLS
er OR Rey

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESIDENTIAL RESALE — 2019

BUYER’S REPRESENTATIONS. Buyer warrants that prior to entering into this Agreement, he has thoroughly
investigated the neighborhood and the areas surrounding the property, to include, but not be limited to investigation of
the following: the existence of registered sex offenders or other persons convicted of crimes that may reside in the area;
and the presence of any structures located, businesses operating or activities conducted in the area that, in Buyer's
opinion, affects the value and/or desirability of the property. By entering into this Agreement, Buyer represents he is

satisfied with the neighborhood and surrounding areas.

INSPECTIONS. THE PARTIES ARE ENCOURAGED TO EMPLOY COMPETENT AND, WHERE
APPROPRIATE, LICENSED PROFESSIONALS TO PERF ORM ALL AGREED UPON INSPECTIONS OF

THE PROPERTY.
A. BUYER DUTIES AND RIGHTS.
i. BUYER’S DILIGENCE, ATTENTION AND OBSERVATION. The Buyer has the following affirmative

duties:

a) To conduct ali due diligence necessary Co confirm all material facts relevant to Buyer’s purchase of the
Property;

b) To assure himself that the Property Buyer is purchasing is exactly what Buyer is intending to purchase;

ce) To make himself aware of the physical condition of the Property through his own diligent attention and
observation;

d) To investigate the legal, practical and technica! implications of al! disclosed, known or discovered facts
yegarding the Property and;

e) To thoroughly review all written reports provided by professionals and discuss the results of such reports
and inspections with the professionals who created the report and/or conducted the inspection.

ij. RIGHT TO CONDUCT INSPECTIONS. The Buyer is advised to exercise all his tights under and in
accordance with this Agreement to investigate the Property. Unless otherwise waived, Buyer(s) may complete
any and all inspections of the Property that he deems necessary. These inspections may include, but are not
limited to the following: home, electrical, heating/air conditioning, plumbing, zoof, structural, lead-based paint
{including risk assessment. paint inspection or both}, well equipment (pumps, pressure tanks, lines), well
potability tests, well water yield tests, pool/spa/hot tub equipment. wood destroying insects, dry rot, radon,
mold, square foot measurement, sewer line inspect ions, septic inspections, ductwork, phase one environmental
and soil tests. The Buyer’s rights to object io inspections and terminate the Agreement based on inspections
are set forth in Para. 21(H1). Buyer is advised to thoroughly review those rights.

iii. SQUARE FOOTAGE, BUYER IS AWARE THAT ANY REFERENCE TO THE SQUARE FOOTAGE
OF THE PREMISES, BOTH THE REAL PROPERTY (LAND) AND IMPROVEMENTS THEREON,
IS APPROXIMATE. IF SQUARE FOOTAGE IS A MATERIAL MATTER TO FHE BUYER, THE
BUYER SHALLIINVESTIGATE THE SQUARE FOOTAGE DURING THE INSPECTION PERIOD.

D206} Buyer Initials.

B. SELLER'S DUTY TO DISCLOSE. Seller is required to disclase to Buyer any adverse material defects known
to him about the Property. However, Seller does nat have an obligation to inspect the Praperty for the Buyer's
benefit or to repair, correct or otherwise cure known defects that are disclosed to Buyer or previously unknown
defects that are discovered by Buyer or Buyer’s inspectors. Setler shall make the Property available to Buyer for
inspections.

C. AVAILABILITY OF UTILITIES FOR INSPECTIONS.

(J Buyer @ Seller shal! be responsible for paying any charges required by the utility companies to have utilities
turned on for inspection purposes. Inno event shal! Buyer be responsible far bringing the Property up to code or
for paying unpaid utility bills. If utilities are on as of Date of Acceptance, Seller shall maintain utilities through
Possession Date (Para. 10) or date otherwise stated in an Occupancy Agreement.

D. INSPECTOR SELECTION. NOTWITHSTANDING PARA. 19, UNLESS OTHERWISE AGREED TO IN
WRITING, BUYER SHALL HAVE THE RIGHT TO SELECT ALL INSPECTORS AND ORDER ALL
INSPECTIONS EVEN IF SELLER HAS AGREED TO PAY FOR THE INSPECTION(S).

|
NMAR Form 2104 (2019 JAN) Page 9 of 15 G2008 New Mexicu Association of REALTORSE sol O# DHE | setter Aig aS

Thig copyright protactad fora vas craated using Ingtanet Forms aid is license@ for use by Beatriz Lozano. Instanetzeus
Vhs w he

Doc 1-1... Filed 03/25/19... Entered 03/25/19.17:46:50-Page-44 of 72...

Case 19-01040-t

 
“TR DGD RACED Bay Ae GSE EAS =

REALION eeway Hoare
OrPaeiyRitr

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESIDENTIAL RESALE — 2019

E. PAYMENT OF INSPECTIONS, BUYER SHALL PAY FOR ALL INSPECTIONS EXCEPT THE

FOLLOWING, WHICH SHALL BE PAID BY SELLER. .
Full home inspection, wood destroying organism (dry rot) and pest

inspection
NOTE: THE PARTY WHO AGREES TO PAY FOR THE INSPECTION IS RESPONSIBLE FOR DOING
SO, EVEN LF THE TRANSACTION DOES NOT CLOSE,
F. ENSPECTION DEADLINES. Unless otherwise provided for in this Agreement, the following applies:
i, Delivery Deadline: Inspections to be completed and reports delivered to Buyer(s) no later than:
March lith , 2019 or days from Date of Acceptance.
ii, Objection Deadline: Objections to be delivered to Seller{s) no later than: March lath, 2019 or
days from Date of Acceptance,
ii, Resolution Deadline: Written agreement for resotution of all objectians to be agreed upon no later than:
March A5th , 2019 oF days from Date of Acceptance.
G. WAIVER OF INSPECTEONS. Buyer to initial if applicable,
Buyer waives ALL inspections untess required by law or Buyer's lender,
Buyer waives ALL inspections.
Buyer waives the following inspections:

 

 

 

 

——+

H. BUYER’S OBJECTIONS/TERMINATION,

i. If Buyer has reasonable objections to any issue or condition disclosed by any document (Para. 18), survey or
ILR (Pasa. 19) and/or inspection (Para. 21), then no later than the applicable Objection Deadline, Buyer
may OBJECT and request that Seller cure the issue/condition (NMAR Form 5109~ORW Agreement) or Buyer
may TERMENATE this Agreement (NMAR Forth 5105 — Termination Agreement). Buyer's objections or
termination must be in writing, If Buyer OBJECTS AND ASKS SELLER TO CURE, Buyer MUST produce

: with his objections a copy of the document, survey and/or SECTION of the inspection report on which Buyer's
| objections are based; production ef such document, survey or repart is NOT required if Buyer TERMINATES
WITHOUT ASKING SELLER TO CURE OBJECTIONS. lf Buyer timely elects to terminate, Earnest
Money, if delivered, shall be refunded to Buyer. Buyer's failure to timely deliver to Seller his abjection or
termination shall be deemed a waiver of Buyer's right to object or terminate and of the applicable contingeucy.
| ii. If Seller is responsible for ordering a report or document, and Buyer does not receive that report or document
| by the Delivery Deadline, Buyer and Seller may agree to extend the applicable deadlines or Buyer may
terminate the Agreement. If Buyer elects to terminate, Earnest Money, if delivered, shall be refunded to Buyer.
iii. [f Buyer is responsible for ordering a report or document, and fails to do so in a timely manner, so that Buyer
does not have the report or document by the Objection Deadline, Buyer may not use the failure to receive the

yeport or document as the rationale for terminating the Agreement.
L RESOLUTION. If Buyer requests a cure of his objections, Seller may agree to cure Buyer's objections as requested,
provide an alternative cure, or refuse to correct/address Buyer's objections (Coliectively Seller’s Response). Buyer
| may not withdraw his objections and terminate the Agreement prior to Seller’s Response. If in Seller's Response,
: Seller does not agree 0 cure all Buyer's objections in the manner requested by Buyer, then Buyer may terminate
| the Agreement or continue to negotiate with Seller. If negotiations continue, and Buyer and Seller are unable te
reach a Resolulion by the Resolution Deadline then THIS AGREEMENT SHALL TERMINATE aud Eamest

Money, if delivered, shall be refunded ta Buyer.

J. OBJECTIONS COMPLETION, In the event Seller agrees to complete or pay for any repairs prior to closing,

Seller shall complete the repairs no later than 5 days prior to Settlement/Sigaing Date.

K. BUYER’S ENTRY. Seller shall provide reasonable access to Buyer and Buyer's inspectors. Buyer shall

return the Property to the condition it was in prior ta any entry, test and/or inspection by Buyer. Buyer shail be

liable to Seller for any damages that occur to the Property as a resull of any inspection conducted by Buyer, fis

Broker(s), agents, inspectors, contractors and/or employees (collectively “Buyer’s Representatives”) and Buyer

agrees to hold Seller harmless, indemnify and defend Seller from any and all claims, liabilities, Hens, losses,

expenses {including reasonable attorneys’ fees and costs}, and/or damages arising out of or related to any entry,
inspections and/or tests conducted by Buyer or Buyer's Representative, Buyer and Buyer's Representative are N OT

permitted on the Property without prior notification to and approval by Seller a |, Broker.
NMAR Fon 2104 2019 JAN) Page 10 of 15 ©2008 Now Mexico Asrocintion of REALTORS we g | DRO | Seller ke as

This cepyeight protacted form waa created ubing Tas¢auet Farms and de licensed for use by Heatriz Lozand: lnsteine’ rh he

 

 

 

 

_--~-Case-19.01040-t De¢-1-1--Filed 03/25/19 - Entered 03/25/19 17:46:50-Page 45-of 72-
 

 

 

Authentisign 1Dt DRRGCOES Rite Aes eran AS

NEW MEXICO ASSOCIATION OF REALTORS®

REALTOR PURCHASE AGREEMENT — RESIDENTIAL RESALE ~ 2019 SA
22. TERMINATION AND DISTRIBUTION OF EARNEST MONEY. Ifthis Agreement terminates in accordance with

the terms of this Agreement, the parties shall execute a Termination Agreement (NMAR Form 3105) and in the event

Earnest Money has been delivered to a Title Company/Escrow Agent, the parties shall execute an Earnest Money

Distribution Form that provides for distribution { rk Ps Money in accordance with the terms of this Agreement,
Buyer Initials. Seller Initials.

23. SERVICE PROVIDER RECOMMENDATIONS, [f Broker{s) recommends a builder, contractor, escrow

company, title company, pest control service, appraiser, lender, home inspection company or hore warranty company
or any other person or entity to Seller or Buyer for any purpose, such recommendation shall be independently
investigated and evaluated by Seller or Buyer, who hereby acknowledges that any decision to enter into any contractual
asrangement with any such person or entity recommended by Broker shall be based solely upon such independent
investigation and evaluation.

24, HOME WARRANTY CONTRACT. Buyer is advised to investigate the various home warranty plans available for

purchase. The parties acknowledge that different home warranty plans have different coverage options, exclusions,
limitations and service fees and most plans exclude pre-existing conditions, Neither the Seller, nor the Broker, is
responsible for home warranty coverage or lack thereof. The parties acknowledge that a Home Warranty Service
Contract provider may conduct an inspection of the Property but does not always do so.

[2 A Home Warranty Plan shall be ordered by [J Buyer [J Seller to be issued by
at a cost not to exceed $ , to be paid for by OO Buyer O Seller.

Buyer declines the purchase ofa Home Warranty Plan.

 

25. DISCLAIMER, The Property is sold in its current condition including, but not limited to, the nature, location, amount,

26.

27

sufficiency or suitability of the following: current or future value; future income to be derived therefrom; current or
future production; condition; size; Jocation of utility Lines; location of sewer and water lines; availability of utility
services or the possibility of extending improvements (paving, sewer, water, utilities, access) to the Property, easements
with which the Property is burdened or benefited; fot boundaries; adjacent property zoning; physical and legal access;
soil conditions: permits, zoning, or code compliance; lot size or acreage; improvements or square footage of
improvements; and water rights. Broker has not investigated and is not responsible for the forgoing aspects of
the Property, among which lot size, acreage, and square footage may have been approximated, but are not
warranted as accurate. Buyer shall have had full and fair opportunity to inspect and judge all aspects of the Properiy
with professional assistance of Buyer's choosing prior to settlement Buyer and Seller acknowledge that Brokers’ only
role in this transaction is to provide real estate advice to Broker’s respective client and/or customer and real estate
information to the parties. For afl other advice or information that may affect this transaction, including but not limited

ofinatfcial ad legal advice, the pfrties Shall rely on other professionals.

| oe | oaue yerts) mitiats AE Ssetere) initials.

MAINTENANCE. Until the Possession Date, Seller shal! maintain the Property and all aspects thereof including, but
not fimited to the following: heating; air conditioning; electrical; roofs; solar, septic systems, well and well equipment;
gutters and downspouts; sprinklers; plumbing systems, including the water heater; pool and spa systems; appliances;
and other mechanical apparatuses, If utilities are on as of Date of Acceptance, Seller shall maintain utilities through
Possession Date (Para.10) or date otherwise stated in an Occupancy Agreement. Et is the Buyer’s responstbility
to arrange to transfer utilities into Buyer's name on Possession Date or date otherwise stated in an Occupancy
Agreement. Seller shall deliver the Property, all of the foregoing, and all other aspects thereof to Buyer in the
game condition as of the Date of Acceptance, reasonable wear and tear excepted, The foltowing items are

specifically excluded from the above:
n/a

PRE-CLOSING WALK-THROUGH. Within 1 days prior to Settlement/Signing Date, Seller shall allow
reasonable access to conduct a walk-through of the Property for the purpose of satisfying Buyer that any corrections or
repairs ageced to by the Seller have been completed, warranted items are in working condition and the Property is in the

same condition as on the Date of Acceptance, reasonable wear and tear excepted. See NMAR-Form 5110 - Waik-
Ti Stat .
hrough Statement ER ||a20

NMAR Fonn 2104 (2019 JAN) Page 1} of §5 2008 New Mexico Assuciatian of REALTORS® Buyer eller K Ve as
thie copyright protected form waa created using Iuetauet Forms and is licensed for use by Beatciz Jazane. 1 Finale

nskanek

—-bee41-1-—Filed-03/25/19---- Entered 03/25/19-17-46:50Page 46 of 72

——€
 

 

 

 

 

 

28.

29.

30.

SE.

eee =

i
EALION FOVAL FUE
OFPDATUHITT

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESIDENTIAL RESALE — 2019

CONSENT TO THE ELECTRONIC TRANSMISSION OF DOCUMENTS AND TO THE USE OF
ELECTRONIC SIGNATURES, The parties do [1 do not consent to conduct any business related to and/or
required under this Agreement by electronic means, including, but not limited to the receipt of electronic records and
the use of electronic signatures. Subject to applicable law, electronic signatures shall have the same legal validity and
effect as original hand-written signatures. Nothing herein prohibits the parties from conducting business by non-
electronic means. Ifa party has consented to receive records electronically and/or to the use of electronic signatures,
that party may withdraw consent al any point in the transaction by delivering written notice to ihe other party.

ASSIGNMENT, Buyer OF may may not sell, assign or transfer the Buyer's rights or obligations under this
Agreement, or any interest herein.

HEIRS AND ASSIGNS. This Agreement shali apply to, be binding upon and enforceable against and inure to the
benefit of the parties hereto and their cespective representatives, successors, permitted assigns, heirs and estates.

DEFINITIONS. The following terms as used herein shall have the following meanings:
A. APPRAISAL means a current estimated market value of the Property as established by a licensed real estate
appraiser. In the event the Buyer is oblaining a loan, the term refers fo an appraisal conducted by a real estate

appraiser approved by the lender.
BROKER includes the Buyer’s and Seller's brokers.
if a specific DATE is stated as a deadline in this Agreement, then that date IS the FINAL day for performance; and

‘f that date falls on a Saturday, Sunday or a legal Holiday, the date does not extend to the next business day.

D. DATE OF ACCEPTANCE is the date this Agreement is fully executed and detivered.

FE, DAY(S) shall be determined on a “calendar day” basis and ifthe FINAL day for performance falls on a Saturday,
Sunday or legal Holiday, the tiie therefore shali be extended to the next business day. Legal Holidays are described
as New Year’s Day, Martin Luther King Jr."s Birthday, President’s Day, Mennorial Day, Independence Day, Labor
Day, Columbus Day, Veteran’s Day, Thanksgiving Day, and Christmas.

F. DELIVERED means personally delivered or by any methad where there is evidence of receipt. In the event the
parties have agreed (o electronic transmission of documents, a facsimile or e-mail transmission of'a copy of this or
any related document shall constitute detivery of that document. When an item is delivered to the real estate Broker
who is working with or who represents the Buyer or Seller, it is considered delivered to the Buyer or Seller
respectively, except if the same Broker works for or represents both Buyer and Seller, in which case, the item must
be delivered to the Buyer or Seiler, as applicable. EXCEPTION: For ihe purposes of the TOM Fee, delivery of
the TOM Fee to the Listing Broker constitutes delivery to the Seller, EVEN if the same Broker is working with
both Buyer and Seiler.

DEADLINES. Any “deadline(s)” can be expressed either as a calendar date (See Para. 31(C)) or as a number of

days (See Para. 31(E)).

HB. ELECTRONIC means relating to technology having electrical, digital, magnetic, wireless, telephonic, optical,
electromagnetic or sirnilar capabilities and includes, but is not limited to, facsimile and e-mail.

1. ELECTRONIC RECORD means a record created, generated, sent, communicated, received or stored by electronic

am

G

means.
J. ELECTRONIC SIGNATURE means an electronic sound, symbal or process attached to or logically associated

with a record and executed or adopted by a person with the inient to sign the record.

K. FIXTURE means an article which was once personal property, but which has now become a part of the Property
because the arlicie has been fastened or affixed to the Property.

L, MASCULINE includes the feminine.

M. PERSOGNAL PROPERTY means a moveable article that ig NOT affixed or attached to the Property.

N. RESOLUTION means the Buyer and Seller have a written agreement regarding how all Buyers’ objections shat!

be resolved.

O, SINGULAR includes the plural.
P. STANDARD EXCEPTIONS means those common risks ag set forth in the tithe commitment for which the title

insurance policy does NOT provide coverage. These printed exceptions are matters outside the Title Company's
search of the public records, and therefore special requirements must be met in order to delete them and provide the

insured with the additional/extended coverage.
NMAR Form 2164 (2019 JAN) Page 12 of 15 122008 New Mexico Association of REALTORS® aang CR | (na0] Sevier Are | as |

ghia copycight proteatad fora was ceaated using Inpinnet Forme and ia licenaed foc use by Beatriz boxene. Instanetimens
Ae

 

Doc 1-1, Filed 03/25/19 .....Entered.03/25/19..17:46:50. Page-4-7-ef-#2

Case _19-01040-t

 
 

 

 

 

 

REALTOR FQUAL HOU
SPPORIVACTY

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT ~- RESIDENTIAL RESALE - 2019

32. RISK OF LOSS. Prior to Funding Date, Seller shall bear the sisk of fire or other casualty. and in the event of toss,
Buyer shall have the option (to be exercised by written notice to Selier within 5 days after receipt of notice of loss) of
terminating this Agreement and receiving a refund of the Earnest Money. if delivered, or closing and receiving
assignment of Seller's portion of the insurance proceeds, if any, at Funding Date, If Buyer fails to timely notify Seller
of Buyer's election, Buyer shall be deemed to have elected to proceed to Closing.

33, FLOOD HAZARD ZONE, if the Property is located in an area, which is designated ag a special flood hazard area,
Buyer may be required to purchase flood insurance in order to obtain a loan secured by the Property from any federally
regulated financial institution or a loan insured or guaranteed by an agency of the U.S. Government.

34, MEDIATION. If a dispute arises between the parties relating to this Agreement, the parties shall submit the dispute
to mediation, jointly appoint a mediator and share equally the costs of the rediation. Ifa mediator cannot be agreed
upon or mediation is unsuccessful, the parties may enforce their rights and obligations under this Agreement in any
manner provided by New Mexico faw. For more information, see NMAR Form $118 - Information Sheet - Mediation
lnformation for Clients and Custamers,

35, EARNEST MONEY DISPUTE. Generally, title or escrow companies will not release Earnest Money without first
receiving an Earnest Money Distribution Agreement signed by all parties to this Agreement (NMAR Fortn 5105B). lf
the parties cannot come to an agreement on the how Earnest Money shall be distributed, Para. 34 shall apply. If the
parties cannot reach a zesolution through mediation and proceed to Hiti gation, at the conclusion of the tigation the court
shall issue a judgment setting forth how Earnest Money shall be apportioned. Fither party may present this judgment
to the title or escrow company for distribution of the Earnest Money in accordance with ihe judgment. Parties to all
Earnest Money disputes are urged to review NMAR Form 2310 — Earnest Money Dispute Information Sheet, and to
consult an attorney to fully understand all their rights and remedies.

36. DEFAULT. Any default under this Agreement shall be treated as a material default, regardless of whether the party’s
action or inaction is specifically classified as a default herein. Additionally, time is of the essence and failure of a party
to timely make payment, perform or satisfy any other condition af this Agreement in accordance with this Agreement
shall be considered a material default, Generally, a material default relieves the non-defaulting party from further
performance under this Agreement; however, the non-defaulting party may elect of to terminate this Agreement. If
the non-defaulting party elects to terminate this Agreement, he may also elect to retain the Earnest Money, if delivered,
and pursue any additional remedies allowable by faw, including specific performance. In the event, however, the non-
defaulting party clects to treat this Agreement as being in full force and effect, the non-defaulting party remains
responsible for all obligations and retains all rights and remedies available under this Agreciment.

37, ATTORNEY FEES AND COSTS. Should any aspect of this Agreement result in arbitration or litigation, the
prevailing party of such action shall be entitled to an award of reasonable atiorneys” fees and court costs.

38. FAIR HOUSING. Buyer and Seller understand that the Fair Housing Act and the New Mexico Human Rights Act
prohibit discrimination in the sale or financing of housing on the basis of race, age (this covers protection for peopie
with children under age 18 and pregnant women), color, retigion, sex, sexual orientation, gender identity, Familial status,
spousal affiliation, physical or mental handicap, national origin or ancestry.

30, COUNTERPARTS. This agreement may be executed in one or more counterparts, each of which is deemed to be an
original, and all of which shall together constitute one and the same instrument.

40, GOVERNING LAW AND VENUE, This Agreement is to be construed in accordance with and governed by the
internal laws of the State of New Mexico without giving effect to any choice of law ru le that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of New Mexico to the rights and duties of the
parties. Each party hereby irrevocably consenls to the jurisdiction and venue of the state and federal courts located in
the county in which the Property or any portion of the Property is located in connection with any claim, action, suit, or
proceeding relating to this Agreement and agrees that al! suits or proceedings relating to this Agreement shall be brought
only in such courts.

AL. SEVERABILITY. If any portion of this Agreement is found by any court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement shall remain in full force and effect,

42. MULTIPLE BUYERS. Each Buyer to this Agreement is jointly and severally liable for all obligations under this

Agreement. In the event any buyer should be unable ta perform under this Agreement ( o death or incapacity) the

remaining Buyer(s) shall continue to be obligated under this Agreement. CR

NMAR Form 2104 (2019 JAN). Page 13 of 15 ©2008 New Mexico Associntion of KEALTORS@ Guyer DRO seler AVG, as
Thing gepyeight srotected farm was created using Instanet Forma and dp liconasd fox uaa by Boatels Lesasnc. Instanetzonse?

Filed-03/25/19...... Entered.03/25/19..17:46:50-Page 48-96-72.

Doc..1-1

Case 19-01040-t

 
 

 

 

 

 

a

 

. ALY Hous
REALTOR OPeaRIUHI TY

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESIDENTIAL RESALE — 2019

43, AUTHORITY OF SIGNORS. If Buyer or Seller is a corporation, partnership, estate, trust, limited liability company
or other entity, the person signing this Agreement on its behalf warrants his authority to do so and te bind the Buyer or

Seller for which he is signing.

44, BUYER AND SELLER AUTHORIZATIONS, Unless otherwise instructed in writing, with respect to the real estate
transaction that is the subject of this Agreement, Seller and Buyer hereby authorize the following: the Title Company,
Lender, Escrow Agent and their representatives to provide a copy of any and all loan estimates, closing disclosures,
other setttement statements and title documents to the Seiler’s and Buyer's respective Brokers; the Title Company to
deliver any Title Company generated settlement statement(s), in its entirety (Seller and Buyer’s information) to both
the Seller and Buyer and their respective Brokers: and his respective Broker to be present for the Closing

45. SURVIVAL OF OBLIGATION. The following Paragraphs will survive Closing of the Property: 5(D) and (B), 10-
14, 20, 2], 23-27, 30, 34-37, 39-41 and 44,

46. FORCE MAJEURE., Neither party shall be Siable for detay or failure to perform any obligation under this Agreement
if the delay or failure is caused by any circumstance beyond their reasonable control, including but not limited to, acts
of God, war, civil unrest or industrial action.

47. ENTIRE AGREEMENT AND AMENDMENTS IN WRITING. The parties understand that this offer, if accepted
in writing by Seller and delivered to Buyer, constitutes a legally binding contract. This Agreement, together with the
following addenda and any exhibits referred to in this Agreement, contains the entire Agreement of the parties and
supersedes all prior agreements or representations with respect to the Property, which are not expressly set forth herein.
THIS AGREEMENT MAY BE MODIFIED ONLY BY WRITTEN AGREEMENT OF THE PARTIES.

MI) Addendum No. 2 (NMAR Form 510! or 2300} OF decupancy Agreement — Buyer/Sellee (NMAR Torm 2201/2201)
[1 Buyer's Sale Contingency Addendum (NMAR Form 2503) C1 Real Estate Contract Addendum (NMAR Form 2402}

T] Buyer's Closing & Funding Sale Contingency (NMAR Fort 2503A) OC) Residential Resale Condominium Addendum (NMAR Form 2302}
1 Estimated Property Fax Levy Exhibit A C1 Septic System Contingency Addendum (NMAR Form 51204}

[4 Lead-Based Paint Addendum (NMAR Form 5112) 1 Seller's Financing, Mortgage or Deed of Trust Addendum

F} Public Imoravement District Disclosure (NMAR Form 4540) (NMAR Form: 2507}

other _ 1 Other

 

 

48, EXPIRATION OF OFFER, This offer shall expire unless acceptance is delivered in writing to Buyer or Buyer's Broker
on or before February 26 2019, at 7:00 C] am. @ p.m. Mountain Tame. NOTE: UNTIL SELLER
ACCEPTS THIS OFFER AND DELIVERS THE AGREEMENT. BUYER MAY WITHDRAW THIS OFFER AT ANY

TIME,
OFFER BY BUYER

 

WIRE FRAUD ALERT. Criminals are hacking email accounts of veal estate agents, title companies, settlement attorneys
and others, eesulting in fraudulent wire instructions being used to divert funds to the account of the criminal, The emails
look legitimate, but they are not. Buyer and Seller are advised not to wire any funds without personally speaking with the

intended recipient of the wire to confirm the routing number and the account number, Buyer and Seller shoulé ac d
personal information such as social security numbers, bank account numbers and credit card numbers exceppotian hd

 

 

secured email or personal delivery to the intended recipient. Buy

 

uxemagknowledges that Buyer has read the entire Purchase Agreement and understands the provisions thereof.

 

 

 

 

 

 

 

 

2/25/2019 7:44 PM
Dri nana {f Entity, Title of Signata fer Date (onc
poipmons, y pnatory o2/snBars 7:54 EM
ty fC SINAN ne ee if Enuity, Title af Signatory Offer Date Time
Buyer Name (Pritt ~ I Entity, Name of Signatory Email Address
a ‘
Buyer Name {Prin If Entity, Name of Signatory Fail Address
Buyer Address City State Zip Code
Guyer Home Phone Buyer Cell Phone Bayer Business Phone as’ uyer Fax
NMAR Ferm 2104 (2019 JAN) Page 14 of [5 2008 New Mexico Association of REALTORS® Seller Ary
This copyright protected fom_ waa created using Faatanet Forms and is licensed for usa by Beatriz Lozane, ins Pane lrorad

 

+ —-Deg-1-1 .-Filed-03/25/19- -Entered.03/25/19 17:46:50 Page-49-ef-72--
 

 

 

 

“uthe

it =

REALION Soca

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESIDENTIAL RESALE — 2019

Seller acknowledges that Seller has read the entire Purchase Agreement and understands the provisions thereof.
Seller (select onc}:

 

Ch SELLER ACCEPTS this Offer and agrees to sell the Property for the price and on the terms and conditions specified
in this Agreement,

 

 

 

 

 

 

 

SELLER
Seller Signature IF Entity, Title of Signatory Daite Time
Seller Signature [f Entity, Title of Signatary , Date Time
Seller Name (Print If Entity. Name of Signatory Email Address
Seller Manre {Print lf Entity, Name af Signatory Email Address
Seller Address City State Zip. Code
Seller Howe Phone Selier Cell Phone Seller Business Phone Seller Fax

W REJECTS & SUBMITS a Counteroffer (NMAR Form 5102).

] REJECTS & SUBMITS an Invitation to Offer (NMAR Form 5103).

IF SELLER IS REJECTING THIS OFFER AND SUBMITTING EITHER A COUNTER OFFER, OR AN
INVITATION TO OFFER, SELLER SHOULD NOT SIGN THIS AGREEMENT, BUT SHOULD INITIAL ALL

PAGES.

iniTIALs: seLLER ATG [as |

 

 

O REJECTS this offer.

IF SELLER IS REJECTING THIS OFFER, SELLER SHOULD NOT SIGN THIS AGREEMENT AND DOES
NOT NEED TO INITIAL ANY/ALL PAGES BUT SHOULD INITIAL BELOW.

 

INITIAL HERE: SELLER
LL.

MMAR Fonn 2104 (2019 JAN) Page 1S of (5 2008 New Mexica Associatiun of REALTORS4: nual CR | | one]

This copyright protactad form was created using Inetanet Forma aud ja licensed for usa by Aeatriz Loxano. Instanetzoees
z PAS

 

Doc.1-1 _Filed.03/25/19 Entered 03/254.9.17:46:50 Page-50-ef#2-

Case 19-01040-t

 
 

 

 

 

th eo DREGE RR bee PEAS

AEALIOR

DRPOMTUNITY

NEW MEXICO ASSOCIATION OF REALTORS®
PURCHASE AGREEMENT — RESIDENTIAL RESALE — 2019

THE FOLLOWING IS PROVIDED FOR INFORMATION PURPOSES ONLY.
BROKERS ARE NOT PARTIES TO THIS AGREEMENT.

BUYER’S BROKER

 

 

Buyer's Broker Name

Bayer’s Broker's NMIREC License No.

 

 

Ir duferent, Buyer's Broker 5 \Jualifying Broker's Name

Buyer's Broker's Qualifying Broker's NMREC License No.

 

 

 

 

 

: Emnil Address

 

 

Buyer's Brokerage Firm Office Phone fax
Buyer's Brokerage Address City State Zip Code ~
[Broker @ is OC] isnota REALTOR®
Cell Number
SELLER’S BROKER
John C Woods 49420
Seller's Broker Name Seller's Broker's NMREC License No.
Guy D Gemmoer, Jr 17797

 

Wditferent, Seller’s Broker's Qualifying Broker's Name

PS Propertiss

Seller's Brokur’s Quatilying Broker's NMREC License No.

{§05) 553-2640 (505) 792-6849

 

 

 

Fcwoods1@gmail.com
Emui} Address

NMAR Form 2104 (2019 JAN) Pagel of |

 

Seller's Brokerage Finn Office Phone Fax
748 San Mateo Blyd NE 1A Albuquerque Nit 97108
Seller's Brokerage Address City Slate Zip Code

505-550-0899

Cell Number

[proker i is [4 is note REALTOR®

2008 New Mexico Association of REALTORS no CR] [0] Seller MG [as

Thie copyright proteated form was areatad teing Instanet Farag and Ls liceased for usa by Beatciz Lozang.

Instanetrorac

——---- Gase-19-01040-4+Dee4+-1-Filed-03/25/49-- Entered-03/25/19-47:46:50 Page-St-efz2-———
 

 

 

JUlhentisign ID; DERGG32G- Bhans4 firg-AZob BoE sue CREA S

 

     

REALTOR® RED FOX REALTY Sera

NEW MEXICO ASSOCIATION OF REALTORS®
ADDENDUM TO PURCHASE AGREEMENT - 2019
ADDENDUM NO. 1

 

 

This Addendum is part of the {pj Residential f_] Commercial [_] Vacant Land [_] Farm and Ranch Purchase Agreement
dated February 25 2019 between .

 

("Buyer") and

 

 

("Seller") and relating to the following Property:

 

 

 

_1905 Nancy Lopez Boulevard Rio Communities 87002
Address City Zip Code
SUBD: COUNTRY CLUB ESTATES D-5~27 LOT; 17 BLOCK: 1 .20 ACRE

Legai Description

or see metes & bounds description attached as Exhibit_N/a__, Valencia County, New Mexico.

 

Buyer and Seller agree as follows:
Seller agrees to contribute 3% of the purchase price towards the buyers

allewable closing costs. This contribution is in addition to paragraph 11
Cost To Be Paid, and may be used towards points, pre-paids and any other
costs associated with the buyers closing.

The Purchase Agreement referred to above is incorporated by reference into this Addendum,

 

 

 

Authentiesee
: 02/25/2019 7:44 PM
ppnedSegnataines MT Date Time
Auhanheor 02/25/2019 7:54 PM
Buy ee Ha RAN hay NST 4 ; . Date Time
Abas pAb Janes 47 We b-4 G35 AM
sie SHatiabPre Date Time
02/26/2019 10:12 PM

dene Sonefier - Cansexoettar fax Joek M Gaeta.
selfer Signatliiiogiends 10:12:16 PM MST

 

Date “Time

 

Fhis form and all New Mexico Association of REALTORS® (NMAR)} fanns are for lhe sole use of NMAR members and those New Mexico Real Estate Licensees
to whom NMAR has gristed prior written authorization. Distribution of NMAR forms to non-NMAR members or unauthorized Real Estate Licensees is strictly
prohibited. NMAR makes no warranty af the legal effectiveness ar validity of this form and disclaims any liability for damages resalling from Hs use. By use of tis
Form, the parties apres to the timitations set forth in this paragraph. The parties hereby release NMAR, the Real Estate Brokers, their Agents and employees from any
liability arising out of (he use of this farm. You should consult your allomey with regards to the effectiveness, yatidity or consequences of any use of this form. The
wse of his form is not intended to identify the user as a REALTOR®. REALTORG is a sogistered collective membership mark which may be tised arily by Real Estale
Licensees who are members of the National Association af REALTORS® and who subscrite to the Associalion’s strict Code of Ethics.

NMAR Form SIO] (2019 JAN} Page lof | ©1999 REALTORS® Association of New Mexico

 

 

 

This copyright protected form wae created using Instanet Forma and de kiconsed for use by Haatris Lozane. Instanet-7 ias
SETAE

 

-Boc-4-4 Filed-02/25/49— Entered-03/25149-47-46:50- Page 52-0f 72—

——___Gase-19-91040-t-.
 

 

«ARABS OD. RB RO AAPA RPE AR SIRE IRE REE CFF

REALTOR®
NEW MEXICO ASSOCIATION OF REALTORS®

COUNTEROFFER NO. i —2019

This Counteroffer is made a past of the MResidential [Commercial C]Vacant Land (Farin and Ranch Purchase
Agreement dated February 25 2019 between

 

i ("Buyer") and I & A Garcia Trust

("Seller") and relating to the purchase of the following Property:

 

1905 Nancy Lopez Bivd Belen 87002-5954
Address Ciy Zip Cade

Subd: Country Club Bstates D-5-27 Loti 17 Block: 1 .20 Acre
Legal Description

ot see metes and bounds description attached as Exhibit_ N/A_, __Walencia Caunty, New Mexico;
the above-described Purchase Agreement is hereinafler referred to as “Purchase Agreement”,

Fi INCORPORATED COUNTEROEFERS. Counteroffers that are NOT expressly referenced below are NOT
incorporated into the Purchase Agreement. Counteroffers a/R are incorporated by reference into the
Purchase Agreement, except as expressly modified by this Counteroffer.

Il. CHANGES TO TERMS OF PURCHASE AGREEMENT. The terms of the Purchase Agreement ate changed as
follows: .
1. The seller name is "J & A Garcia Trust”
2. The escrow officer and title company will be
y
3, The seller will pay up to $350 for all inspections
4. The buyers will pay for their appraisal upfrent and be credited up to
$600 for the cost of it by the seller at closing.
5, The acceptable response time to the initial offer is extended to the date
and time of this counter offer.
6. The purchase price will be $183,500

 

This form and all New Mexieo Associallon of REALTORS® (NM AR} forms are for the sale use of NMAR members and those New Mexico Real Estate Licensees to
whom NMAB hs granted prior wrilten authorization, Distribution of NMAR forms to non-NMAR members or unauthorized Real Estate Licensees is strictly prohibited.
MMAR inakes no warranty of the legal effectiveness or validity of this form and disclaims any liability foe dermages resulting from ils use. By use of this form, the
partics agree io the limitations set forth in this paragraph, The parties hereby release NMAT, the Real Eslale Brokers, their Agents and employees trom any lability
ariging out ol the use of this form. You should consult your altoraey with regards lo ihe effectiveness, validity or cansequences of any use of this fonn. The use of this
form is nol intended to tdentify the user a5 o REALTOR®. REALTOR® is a registered collective membership mark which may be wsed only hy Real state Licenaces
ywho are members of the National Association of REALTORS® and who subscribe to the Association's siriel Code of Ethics,

NMAR Form 5102 (2019JAN) Page fof 52006 New Mexico Association of REALTORS Initials: seal | lone), pat [as

This copyright protected form was created using Inetanet Forms and ia licompad for use by John Hoods.

 

 

 

 

Insteneteoaes.

~—--- Fase 19-01040-t—- Dee-1-t --Fited 03/25/49---Entered 03/25/49-47:46:50-Page 53 of 72
 

 

 

Auihentisign ID: 50663284-93E2-44 80-BCFF-AEDDB2ZE5S6 2F
Ulhentisign (D+ 05E62011-260F-d7/AE-ACSF-BE83644 C034
REALTOR® SeFSATAY
NEW MEXICO ASSOCIATION OF REALTORS®
COUNTEROFFER NO. 3 — 2019
iL UNCHANGED TERMS REMAIN THE SAME. All other terms and conditions of the Purchase Agreement not
otherwise modified by this Counteroffer remain unchanged.
IV. EXPIRATION DATE/DELIVERY. This Counteroffer will expire unless acceptance is delivered in writing to
G3 Buyer or Buyer's Broker or iJ Seller or Seller's Broker on or before 02/28/2019 sat 5
Qam. & p.m. Mountain Standard Time.
V. WITHDRAW, Untess acceptance is delivered in accordance with Section [V, this Counteroffer may be withdrawn at

any time prior to the Expiration Date.

 

 

If rejecting or making a subsequent Counteroffer, party receiving this Counteroffer SHOULD NOT sign this
Counteroffer; but should initial below, which indicates this Counteroffer was seen/reviewed.

RECEIVING PARTY

C1 REJECTS & SUBMITS Counteroffer (NMAR Form 5102). ENITIALS:

GG REJECTS this Counteroffer. INITIALS:

 

 

BUYER AND/OR SELLER’S SIGNATURE BELOW INDICATES BUYER AND/OR SELLER’S ACCEPTANCE

 

 

 

OF THIS COUNTEROFFER.
Avihentisoer
[_ _ BUYER o22TI2019 42:26 PM
Wyeast Wiest PM MST Bate Time
- 02/27/2018 2:54 PM
U3 SIRE oo pu nas Date Time
SELLER
Lthrwias Dh artis 2231-19 Fee Amt.
Saller Slenalure Alicia I Gaxcia ~ Trustee of the J & A Garcia trust Dale Time
02/26/2019 40:02 PM
Clydene. Sanches - Conacxwatar for Jost HM. Gaxcta
Bate Time

 

ler Signature 1 +
T Signature giz672019 100203 PMNST Aang Sanchez - Conservator for Joel M Garcia

MMAR Form 5102 (20t0JAN) Poge 2 af2 92006 New Mexico Assaciation of REALTORS®

This copyright protected form was created using Instanet Forms and ia licensed for use by Join

pn Hoods.

Instaeticns +:

 

Filed.03/25/19.-Entered.03/25/19- 17:46:50 Page 54-0f-72

Doc..1-1

Case 19-01040-t

 
 

- : ENDORSED

see Sich) tt MY UrtiGe
DISTRICT COURT CLER:
STATE OF NEW MEXICO

COUNTY OF VALENCIA 219 JAN25 PM 4:50
THIRTEENTH JUDICIAL DISTRICT

ERO
NO. D-13\4-AV- 201801550 PHILLIP ROM

 

Bi RES
Stephen Guajardo and Roberta Guajardo

Petitioners,

Vv.
Alicia I. Garcia,

Respondent,

MEMORANDUM OF LIS PENDENS

Know All men that Stephen and Roberta Guajardo, pro se litigents in the
cause described below, give notice of lis pendens, by this memorandum filed
in the Clerk’s Office of the Thirteenth Judicial District Court of the City of Los
Lunas, NM, this 25 day of January 2019, which sets forth the following:

There is now pending in the Thirteenth Judicial District Court of the City of
Los Lunas, NM a certain cause by Stephen and Roberta Guajardo against
Alicia I, Garcia , the object of which is to set aside a deed to Joel and Alicia
Garcia , then to assigned to J & A Garcia Trust dated June 2018 and
recorded in the Clerks Office of the City of Los Lunas, Valencia County. The
amount of the claim asserted is full One Hundred Percent (100%) Interest of
property, and the said property is described as follows:

All that certain lot, piece or parcel of land, with the buildings and the
improvements thereon and the appurtenances thereunto belonging, situate,
lying and being in the City of Rio Communities, NM and being known,
numbered and designated as Country club Estates D-5-27 Lot:17 Block:
1..20 Acre (Lot numbered Seventeen (17), Block numbered one (1) of
country club estates, a subdivision in Valencia county, new Mexico, as the
same is shown and designated on the replat of a portion of playa verde, unit
two, a subdivision in the tome grant valencia county, new Mexico, on the 5th
day on February, 1982 in plat cabinet “D”, Page 22,, which said plat is duly

recorded in the Clerk’s Office in the Thirteenth Judicial District Court of Los
Lunas, NM.

801186 LISPENDENS
oae1/2013 04:51:48 Pi Total Pages: 3 Fees: 10,00
Peggy Carabajal, County Glerk, Valencla Gounty New Mexico

BS WR nd AA STAD Meh

EXHIBIT
1 Dd

 

 

 

Land Records Corp. SW ALB10612 VL 201901186.001

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 55 of 72

Case 19-01040-t
 

 

 

201901186 LISFENDENS
02/01/2019 04:51:40 PM Page 2 of 3

The name of the person who estate is intended to be affected by the pending
suit is Joel and Alicia Garcia, aka } & A Garcia Trust, 1905 Nancy Lopez Blvd,
Ria Communities, NM 87002,

Further the above named Defendants are hereby notified that they have
until thirty (30) days from date of completion of this Notice In which to file
an answer or other pleading responsive ta the Complaint and should said
Defendants choose not to file an answer or ather responsive pleading to the
Complaint on or befare thirty (30) days from date of completion of
publication of this Notice, judgement or other appropriate reilef may be
rendered against the above named Defendants.

Witness My hand this 25° day of January 2019.

 

Stephen and Roberta Guajardo
P.O. Box 602

Belen, NM 87002

PH 757 913 0933

Fax 757 216 9281

STATE OF NEW MEXICO/COUNTY OF VALENCIA

A Notary Public in and for the
county aforesaid, in the state of New Mexico, do certify that Roberta
Guajardo whose signature appears above, dated the 25!" day of January
2019, has acknowledged the same before me In the county of the County of
this 25" day of January 2019.

My Commission expires on the 315" day of March, 2009,

 

Notary Public

Land Records Corp. SW ALBIO612 VO 201901196.002

 

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 56 of 72

Case 19-01040-t
|
|

 

 

 

207901186 LISPENDENS
02/01/2019 04:51:40 PM Page 3 of 3

The name of the person who estate fs intended to be affected by the pending
suit is Joel and Alicia Garcia, aka J & A Garcia Trust, 1905 Nancy Lopez Blvd,
Rio Communities, NM 87002.

Further the above named Defendants are hereby notified that they have
until thirty (30) days from date of completion of this Notice in which to fife
an answer or ether pleading responsive to the Complaint and should said
Defendants choose not to file an answer or other responsive pleading to the
Complaint on or before thirty (30) days from date of completion of
publication of this Notice, judgement or other appropriate relief may be
rendered against the above named Defendants.

wenn this ps Vaal 2019,
t

Stephen atid floberta Guajardo
P.O, Box

Belen, NM 87002
PH 757 913 0933
Fax 757 216 92814

STATE OF NEW MEXICO/COUNTY OF VALENCIA

A Notary Public in and for the
county aforesaid, in the state of New Mexico, do certify that Roberta

Guajardo whose signature appears above, dated the 25! day of January
2019, has acknowledged the same before me in the county of the County of
this 25 day of January 2019.

ex ialar aig

My Commission expires on the 3“ a=Srteares, ZS: _
KO BO

Notary Plibitc

   
    
 
 

  

OFFICIAL SEAL

Alexla Burkhard

NOTARY PUBLIC —
toe STATE OF MEW MEX

oT
My Commission Expires:
1, Phillis Rometa, Clerk of the Distrighe

    
 
   
 

Valeocts County, New Mexico, hatehp pertify thes;

foregoing is truc, correct, and fil of
hecewith set augas appeats of rk
Dated ths 2" d

 

Phillip Romero, Clee!
By

Land Records Corp. SW ALB10612 VL 201901186.003

   
  
 

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 57 of 72

Case 19-01040-t
Pheu k
ASIC 06. i ft
STATE OF NEW MEXICO
COUNTY OF VALENCIA 2HIBDEC 20 PH |: 39

THIRTEEN JUDICIAL DISTRICT
PHILLIP ROMERS

STEPHEN AND ROBERTA GUAJARDO 3Y DEPUT:

antec f

 

Plaintiff,

D1i314 CV 2018"1559
No.

Vs.
ALICIA I. GARCIA

Defendants

COMPLAINT FOR DECLATORY JUDGMENT, PRELIMINARY AND
PERMANENT INJUNCTION AND BREECH OF CONTRACT, DEFAMATION
SLANDER AND EMERGENCY STAY OF EVICTION PENDING HEARING

Se ee eee eeii2880—0oeee—eeEeEeeeeeeeeeeeeeeeeeee——————

 

COMES NOW, Stephen and Roberta Guajardo by Pro-Se Litigants and states
the following for its Complaint for Declaratory Judgment and Preliminary and
Permanent Injunction:
PARTIES, JURISDICTION AND VENUE
1. Plaintiff Stephen and Roberta Guajardo, is a Rio Community resident.

2. Defendant Alicia I. Garcia is a Rio Communities resident.

3. This Court has jurisdiction over the matter pursuant to NMSA 1978.
44-6-2 (Declaratory Judgment Act),

4. Venue is proper in this court.
GENERAL ALLEGATIONS

1. Defendant Alicia I. Garcia purchased property at 2017 Embarcadero
Court Rio Communities, NM 87002 on 12/1/2014 for her step
daughter Roberta Guajardo as she explained to friends and relatives
as she showed the home.

EXHIBIT

1 &

 

Vel UES 4A ADUIg aBpnp

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 58 of 72

Case 19-01040-t
 

_ Alicia I. Garcia did not have enough money to purchase the home for

the asking price of $161,000 and therefore contributed $111,000
towards the purchase of the home and the remaining balance was
provided by Stephen and Roberta Guajardo.

. Alicia L. Garcia failed to add Stephen and Roberta Guajardo as a Joint

Venture ar Joint Tenant, in fact Alicia 1. Garcia allowed the Guajardos
to pay towards the house that was intended for them however, took
the money and closed and assumed al] ownership. Basically stealing
$50,000 from the Guajardo family.

. The downpayment from Stephen and Roberta Guajardo was made

payayble to Stewart Title for purchase of 2017 Embarcadero Court Rio
Communities, NM 87002 and was not given as a gift.

_ On 12/2/2014 after receiving a copy of the closing papers Roberta

Guajardo immediately faxed Alicia Garcia a Real Estate Contract to
obtain some farm of proof of ownership.

_ Alicia I. Garcia agreed to 59 payments of $1429.30 at 6% interest and

1 balloon on 2/1/2020 for $50,000.

. Payments have remained steady until July 1, 2018 when Alicia Garcia

after years of working along with Alicia Garcia and Joel Garcia on their
trust and will and ali parties agreeing not to put the real estate in

question into the trust, Alicia Garcia out of retaliation put the home in
trust which causes legal problems for Stephen and Roberta Guajardo.

. The Guajardo family was advised by 2 licensed social workers that had

several years of knowledge about Alicia Garcia’s husband and Roberta
Guajardos fathers health and welfare. These Sociat Workers
encouraged the Guajardos to file for guardianship of Joel Garcia.
Therefore the Guajardo family filed for guardianship and therefore,
now Alicia Garcia (stepmother) and her family have waged war on the
Guajardos to include isolating her father (only child) from Roberta and
trying to kick her out of her house in retaliating for following the social
workers recommendations.

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 59 of 72

Case 19-01040-t
 

9. Alicia Garcia refuses to allow payments to be made and is using
bullying tacktics of “either pay $89000, which is the incorrect amount
and has been disputed or vacate by midnight on December 20, 2018).

10. Alicia Garcia has made it impossible for Stephen and Roberta
Guajardo to obtain a private mortgage because Alicia Garcia never
recorded the Real Estate Contract, as required in the conract.

11. Alicia Garcia breached the Reai Estate Contract when she
reassigned the title without proper notice and without consent from all

parties,

12. Alicia Garcia called daily for several years asking for Stephen and
Roberta Guajardo to relocate their whole life to move to New Mexico
to be closer to Joel Garcia.

13. Alicia Garcia picked the home on 2017 Embarcadero Court Rio
Communities NM 87002, the Guajardo family did not have a choice of
homes.

14. Alicia Garcia has made living in the home at 2017 Embarcadero
Ct, Rio Communities torture by contacting all the neighbors and
stating to them that “Roberta Stole her father” and referring to the
Guajardos as “the enemy”.

15. Alicia Garcia has not paid for several items and care that she
promised.

a. Adjustable beds (2) (Alicia has destroyed them and put them out in

the weeds)

Wheelchair

Port a potty

Clothes

Dishwasher

Refrigerator

. Exercise bike

Supplies and labor pulling out carpet (that had urine on it) and pulling

up tile that was installed incorrectly by an independent contractor.

i. Chihuahua, we agreed that if she could not take care of her she would
be returned to us.

j. Sheets for bed

saroeaos

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 60 of 72

Case 19-01040-t
 

> 3

7OB0

wrn

Gas to and from Dr. Appointments
Groceries for 3 years (3 meals a day for 30 days x 3 years) (Alicia

would only give me $100 if that

, $250 cash loan at Isleta Casino

Damage to vehicie I bought from her, has body damage, it has a bad
radiator and needed a new battery

Alicia Garcia promised me !and in Carrizozo NM

Alicia Garcia promised me jewelry

Daily care for 3 years for Alicia Garcia

Damages for having us move to New Mexico to be closer to father then
isolating him from me

Damages for slandering and defaming us

Damages for us losing our home and investment properties due to the
move to New Mexico

Alicia Garcia has moved my father 60 miles from us (we live 5 houses
down from their house now)

Alicia Garcia has made criminal false allagations to the Los Lunas
Sheriffs department that “she feared that I was trying to kill my dad"

_ Alicia Garcia made criminal false ailegations to the Adult Protective

Services that I abused her

16. The Guajardos only owe 13 more payments of $1429.30 and 1

final payment of $50,000. Alicia Garcia is trying to strong arm the
Guajardos and comes to court with unclean hands, trying to evict
them from their home when it is almost paid off.

17. Alicia Garcia is trying to take advantage of the Guajardo family

by trying to evict and sell their home months before payoff for an
unjust reward.

COUNT 1-DECLATORY JUDGMENT

_ Alicia Garcia has made several criminai allegations against the

Guajardos due to revenge which has caused slander and defamation.

Alicia Garcia has conspired to try to steal the property at 2017
Embarcadero Ct, Rio Communities, NM 87002 by not adding the
Guajardos as a joint venture at the time of purchase and by not
recording the deed and now trying to cancel a contract that she never
perfected by not recording it as required by law.

The Guajardos pray for a declaratory judgment that Alicia Garcia has
committed fraud on the court, defamation, slander and attempted to

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 61 of 72

Case 19-01040-t
 

keep The Guajardos from their father and try to illegally evict them
from their home and cancel a contract that was never perfected.

COUNT IE-INJUCTIVE RELIEF

| We ask the court to have Alicia Garcia rescind her eviction and

cancellation of the Real Estate Contract.

. We ask for restitution, damages , monies owned on all counts and

court costs.

. We ask that Alicia Garcia have a new contract written from the trust to

the Guajardos and the instrument be filed in court

. We ask that Alicia Garcia files this new contract with an escrow agent

so there is no involvement between the Guajardo family and Alicia
Garcia.

. Alicia Garcia has provided false information to the court and many

official offices and has committed contempt in almost all orders in
relationship to a separate guardianship case with no accountability
from the court.

. We ask the court to court order Alicia Garcia to stop defaming and

slandering the Guajardos in the neighborhood that they live.

. We ask the court to place a stay of eviction until we can be heard in a

hearing before the court.

STAY OF EVICTION

We ask the court for a Stay of Eviction until the merits of the case can be

brought before a hearing. Roberta Guajardo is battling stage 4 cancer
and her grandchildren age 1 and age 8 currently live with her and
therefore an eviction without a hearing on the merits would cause
irreparable damage.

In fact the thought that a great grandmother would throw out her 2 year
and 8 year old great grandchildren before Christmas is heartless and evil.

PRAYER FOR RELIEF

The Guajardo family prays for the judgments described herein, for its costs,

and for such other relief as the Court deems just and proper.

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 62 of 72

Case 19-01040-t
 

Respectfally submitted,

CP erp ery

Stebhren and Roberta Guajardo, Pro se
varus opy by email to:

Alicia Garcia
Eric Sommer, attorney

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 63 of 72

Case 19-01040-t
STATE OF NEW MEXICO
COUNTY OF VALENCIA
THIRTEEN JUDICIAL DISTRICT COURT
STEPHEN AND ROBERTA GUAJARDO,
Plaintiff,
NO. D-1314-CV-2018-1550
ALICIA I. GARCIA,

Defendant,

Amended Notice of Lis Pendens

Roberta Guajardo, pro se plaintiff in the action described above, hereby amends the
“Memorandum of Lis Pendens”, dated January 25, 2019 she signed and recorded in the records
of the County Clerk’s Office for the County of Valencia on February 1, 2019, as Doc. No.

201901186 (the “Memorandum”’) as follows:

l, The Memorandum is amended to hereby release from the effect thereof, the lis
pendens described in the Memorandum, upon. the real property known as 1905 Nancy Lopez

Blvd, Rio Communities, NM, 87002, and having the following legal description:

Lot numbered Seventeen (17}, Black numbered One (1) of Country Club Estates, a
subdivision in Valencia County New Mexico, as the same is shown and so designated as the
Replat of a portion of Plava Verde, Unit Two, a subdivision in the Tome Grant, Valencia County,
New Mexico, on the 5@ day of February, 1982, in Plat Cabinet “D”, Page 22.

2. The Memorandum is hereby further amended to reflect that notice is hereby given
that the above —named plaintiffs have filed in the District Couit in and for the County of Valencia
an action against the above-named defendant, the object of which, among other things, is to set
aside a deed to the real property to Joel and Alicia Garcia, then conveyed to the J & A Garcia Trust
dated June 5, 2018 and recorded in the records of the County Clerk’s Office for the County of
Valencia on June 28, 2018 as Doc. No. 201886729. The subject real property is described in the
aforementioned deed is 1700 Embarcadero Court, Rio Communities, NM, 87002, having the
following legal description:

EXHIBIT
15651-0061 Ee

 

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 64 of 72

Case 19-01040-t
Lot numbered Five (5), as such lot is shown and so designated on the plat of
Embarcadero, a Replat of Tract B, Country Club Estates, a subdivision in Valencia
County, New Mexico, filed in the Office of the Valencia County, New Mexico, on June
30, 1987, in Plat Cabinet “E”, Page 173.

3. The action is now pending and the outcome is undetermined.

 

By:
Roberta Guajardo
Acknowledgement
STATE OF NEW MEXICO }
) ss.
COUNTY OF VALENCIA )

On this day of March 2019, Roberta Guajardo, personally appeared before me and
acknowledged the foregoing instrument.

 

NOTARY PUBLIC

My Commission Expires:

1565 1-001

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 65 of 72

Case 19-01040-t
HURLEY, TOEVS, STYLES, HAMBLIN & PANTER, pa

ATTORNEYS
‘THOMAS F, BLUEHER Mailine Address:
LALITA A. DEVARAKONDA PO Box 41670
VINCENT M, HASLAM Albuquerque, NM 87190
GREGORY W. MACIGENZIE
DANIELLE R. PANTEIt Physien! Addyess:
MANIC STYLES 4165 Montgomery Blyd,, NE
THOMAS H, TOEVS Albuquerque, NM 87100
RANDOLPH L, HAMBLIN (RETIRED) (805) 888-1188 Main
PATRIGE W, HURLEY (RETIRED) (605) 888-9216 Fax
August 30, 2018

VIA U.S. MAIL AND E-MAIL

Stephen D, and Roberta Garcia-Guajardo

Post Office Box 602

Belen, NM 87002

robertagarcia757(@gmail.com

NOTICE OF DEFAULT

TO ROBERTA L. GARCIA-GUAJARDO AND STEPHEN D. GUAJARDO
UNDER CONTRACT FOR DEED/PURCHASE AGREEMENT

YOU ARE NOTIFIED;

You are in default under that certain Contract for Deed/Purchase Agreement (“Contract”) dated
December 2, 2014, in which Joel Garcia and Alicia Garcia, a married couple, as Sellers, entered
into a contract for deed with you, as Buyers, regarding residential property located in Belen,
Valencia County, New Mexico, 87002 described as follows:

Lot numbered five (5) of tract B as shown on the plat of County Club Estates, a replat
of a portion of Playa Verde, Unit 2, and subdivision of a portion of the Tome Grant,
Valencia County, New Mexico filed of record February 5, 1982, and recorded in
cabinet D, Page 22, in the office of the County Clerk of Valencia County, New
Mexico, and now known as Embarcadero, a replat of tract B, Country Club Estates, as
such replat is filed in BK. E, PG 173

The default is as follows:

EXHIBIT

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 66 of 72

Case 19-01040-t
 

HURLEY, TOEVS, STYLES, HAMBLIN &PAN'TIER, pa

ATPORNEYS

August 30, 2018
Page 2

Non-payment of the installment for the contract for deed payments of $1,429,30 per
month for the payments due on July 1, 2018, and August 1, 2018, plus all late fees as
provided by the contract in the total amount of $50.00.

You are hereby notified that you have 30 days to cure the default. If you do not remedy the default
within 30 days after your receipt of this notice, Sellers reserve all zights as provided under the
above-stated Contract.

Under the Contract, because you have failed to timely pay the stated instaliment payments and late
fees, Sellers have hired legal counsel. Under the Contract, you are responsible for paying Sellers’
legal fees in pursuing the collection of your monthly payment, The amount due as a result is
$225.00. The name, mailing address, street address ot location and telephone number of the
attorneys authorized by the Seller to accept payments pursuant to this notice are:

HURLEY TOEVS STYLES HAMBLIN
& PANTER PA

Gregory W. MacKenzie, Esq.

Lalita Devarakonda, Esq.

PO Box 31670

Albuquerque, NM_ 87190-3167

(505) 888-1188

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 67 of 72

Case 19-01040-t
 

STREET ADDRESS
200 WEST MARCY STREET MAILING ADDRESS

a WwW. .
SUITE 129 POST OFFICE BOX 1984 ae ¥ Sanne Uualligon

 

   

- ; ; SANTA FE, NM 87501 SANTA FE, NM 87504-1984 f 505.988.7029 Sommer, Udall, Hardwick & Jones, P.A.
Stents | UDALL | LAW FIRM
: - Eric M. Sommer Lisa G. Adelman Patrick D. Barry Of Counsel to the Law Firm
Jack N. Hardwick Mark Kriendler Nelson Joseph P. Walsh Kenneth Bateman
Cullen Hallmark Jeremy R. Jones Estevan R. Sanchez Robert P. Worcester
Kurt A. Sommer Jacqueline Berg Janet McL. McKay
Joseph A. Sommer
(1922 - 2006)
Kimball R. Udall
Retired

November 19, 2018
Via: Delivery by Federal Express (hand-delivery)
By: email: robertagarcia757@gmail.com

Stephen D. Guajardo & Roberta Garcia-Guajardo
2017 Embarcadero Court
Belen, NM 87002

Re: Contract for Deed/Purchase Agreement dated December 2, 2014
(“Contract”)

Dear Mr. Guajardo & Mrs. Garcia-Guajardo:
We represent Alicia I. Garcia. This letter concerns the Contract referenced above.

This letter and all subsequent communication from us are attempts to collect the debt
described herein, and any information obtained from you as a result of your
communications with us will be used for that purpose.

As you know, the J A Garcia Trust (“the Trust”) now holds all right, title and interest
in the property located at 2017 Embarcadero Court (“the property”) by virtue of an
Assignment of the Contract and Warranty Deed from Joel M. Garcia and Alicia I.
Garcia, the Sellers under the Contract.

You have failed to cure the default specified in the notice of default dated August
30, 2018, that was previously given to you (“the notice”).

In addition, you did not comply with the Court’s order in Cause No. D-1314-PQ-
2018-00058, which required you to “pay the monthly payments due on the
Contract...including all outstanding monthly payments that are due”. In addition,
you have not provided any proof or documentation establishing that you made any

EXHIBIT

15651-001 4 aa

 

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 68 of 72

Case 19-01040-t
 

 

 

Guajardo, et, al,
Novermber 19, 2018
Page 2 of 3

monthly payments since June 2018 as you represented to the Court in the pending
conservatorship proceeding.

Given the above, Alicia Garcia, as Trustee, hereby declares the remaining unpaid
principal balance, all accrued interest, late fees, and legal fees immediately due and
payable. The current balance due is $86,577.66 which includes $83,593.56 in unpaid
principal, $2,334.10 is accrued interest from June 2, 2018 through November 18,
2018, $150.00 is for 6 months of late fees ($25 per month), and $500.00 for legal
fees in preparing this letter and the prior notice. Interest is acciuing at a 6% per
annum, or $13.73 per day. , Attached is a spreadsheet reflecting how the balance was
established, giving you due credit for the payments that have been made.

Further, as provided in the contract, Mrs. Garcia, as Trustee, hereby cancels It.
Consequently, the Contract is terminated. Pursuant to the provision that gives the
Trust the option to “reclaim” the property, the Trust requests that you vacate the
home and deliver possession of the property to Mrs. Garcia, as Trustee. Since the
contract does not specify a time, we request that you vacate the home by 11:59 p.m.
on December 20, 2018.

If you pay the unpaid balance, namely $86,577.66 by December 20, 2018, the Trust
will convey the property as contemplated by the Contract. Otherwise, if you fail to
vacate the property, you will give us no choice but to file an appropriate action in
Court to enforce the Trust’s rights, including, recovery of reasonable attorney’s fees
and costs.

Ifthe Internal Revenue Service has perfected a lien for your unpaid federal taxes and
a lien as attached to the property, any legal action will require it being made as a
party to the litigation to ensure that the title to the property is free of encumbrances.

If there are no liens on the property that have to be cleared, and if you vacate the
property so that it can be sold, the Trust would consider agreeing to pay you some
sum of money upon the sale of the home. This would be dependent on you leaving
the home in a marketable condition without damage, and leaving the home in a
reasonably clean condition. If that interests you, please send Mrs. Garcia an email
by December !, 2018 to AliciaJoelGarcia@gmail.com. The condition upon which
this option is available is that a written agreement is reached by the Trust and you
no later than December 15, 2018. If an agreement is not reached by December 15,
2018, we will expect you to vacate the property by mid-night on December 20, 2018.

1$65]-001

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 69 of 72

Case 19-01040-t
 

 

 

 

Guajardo, et. al.
Noveniber 19, 2018
Page 3 of 3

Finally, if you do not dispute either the entire debt or a portion of the debt within
thirty (30) days after you received this letter, we will assume the entire debt is valid.
If you tell us within writing that you may dispute any or all of this debt, we will mail
you a written verification. If you ask us within thirty (30) days, we will give you the
name and addréss of the original creditor(s) if different from the names listed in this
letter. If you dispute any portion of this debt, it does not extend your deadline to
comply with the demand made in this letter. You may have been contacted
previously regarding collection of this debt, This letter attempts to collect the same
debt, Any information received will be used for that purpose.

This letter is in addition to, but not in lieu of, any prior demands sent to you in
connection with this matter. Satisfaction of one demand letter does not excuse a
failure to satisfy another demand letter. Any payment you make will be credited first
to the amount required in the earliest demand letter, with any surplus credited to the
amount required in any subsequent demand letter. Unless the entire amount required
in each demand letter is paid within the time stated in that letter, Mrs. Garcia may
exercise the remedies stated in said letter.

Thank you.

Very truly yeurs,

Bric. M. Sommer

ce: Alicia Garcia

15651-00)

Doc 1-1 Filed 03/25/19 Entered 03/25/19 17:46:50 Page 70 of 72

Case 19-01040-t
 

ZL $0 TZ Abed OG:97:ZT BT/GZ/EO PaJaIUy =6T/SZ/EO Pad T-T 90d 1-OVOTO-6T ased

 

    
 

Loe) 2 EGOSthes MOLLE 0 PE}
LVeir 26d “HOZAEOL ° SEE

; #LOEILIG Ze!

. BEl

 

 

 

 

 

 

 

 

 

 

 

 

 

“ GEL 1-86:
Ce 6Cg' eS E20) 66S. ah
¥PSLE SIS” ’

 

 

 

 

 

SE LLe LTS
26-262 448
SP 69L'O1$ - :
‘OLOCIVL
‘QLOZILIS

 

 

 

 

 

SE sEs 1S
OF:E86-95:

 

 

 

“ShOa Wel
shez

 

 

 

 

SLO LIg-
“SLOCIL.
FOZ
‘vOeis
Loe
“Sto e
“Stoelle
ered ace aiva
DOHC EEN

 

 

 

et

aauvining A0NVIVSSNIINS |

 

LEO} 10 SJE PES
99" 2zS‘98 480k Jad syueuiAed jo sequins
OL Pee zs (Qioz/eL YSnong Sif 142) SASL Spueuced fo 19guinU fernyo SIBGA Ut poLed UO]
00°00 pesuoa ied seey je5e4{09: syuauAed jo JOQunU panpoyo aj Jsasaquy feNuLY
pO OSL $ sjuawAed afe] Quo) seg soay O17] TE: jusWARd PaNnpayas (0.00! JUNnOWe UBC}
9G £69°E8s quid g1/L/9 < souRjeq weo] Suipug AXYAAINS NYOT UMOg MOrS S83 MLSL¢ JUNGLUe UeCT

SL/iOZ/ZL Aq enp souejeg opuelens uaydaig pue eveqoy JO} ajnpeyos uoHeZPOWY ueCT

 

   

 

 

 

 

 

  
95° Srz'
BS STB:

LLS6S°
“GS EESZ

  

  

ZL 10 21 aHed 0S:9t¢ JclzSH¥GZ/EO PHIAIU 6T/SZ/E0 pallid T-T 900

OG Ser

  

ezs Sc a0L' ts +8
PEAS
ies

ie

gc ger cas
 6BPBS:- FOS
2 S69" ‘SOS

  

£6" zees

 

          
     

      

    

  

  

og eeeS

 

  

 

 

1+-OVOTO-6T 9SED

  

 

‘acs

 

   

 

  

oG ie

 

  

 

SL 428

 

 

    

 

 

=F S00 608
iS ePooss.
IZ SLL Ls

d9$

 

 

 

  

LL E10 1S

  

 

     

“BS OBE ELS"

          

  

aa
:” BOC HS:

   

 

   

BL OLS

Gz¢

 

  

es 58l2/s_ OS 6zr' Ls 69 6bZ CL$

 

   

  

eer Wg

 

   

SS7L

32S

 

    

9 6ro E2$: QE6CE LS: GELOE-FZS

 

   

 

 

       

6c cle

 

6S:S6E:

      

 

   

       

eg ese sad
Ot £R0:1 FLOR. SL$
g0'cr0'L$ (Zé6rr 22

Og Zs01S Os bey 1S

  
  

‘veg ee LOE bss
rs i

      

   

               

 

 

 

£929"

 

   

 

  

go" ir

 

 

 

 

ae

  

 

ecs

 

 

  

 

De 6zr 1h

 

IS PyS 08S

 

 

  

 

créer ls

 

PESOS LES

  

 

 

  
 

Es Zl9

Leg

 

 

$7 ees 784 oc 6cr' ls

   

   

ete

 

ve | OBLAL!
2 gee ys:

 

 6O'0ED
“Or Zas

   

 

  

1. OO PBL.

tee cr ae
tf eae

 

    

 

   

 

 

 

1Lo$2: 21. 9S°S6S' £98.
ozs

‘Oc$ :

 

_ BOUBYEG U2. e6cr LS.

OSecy 1s = or b00"sss

 

 

 

 

- oe Ee ACE Le nem

 

 

POTS cy COROT LES BCP SL SPOS OC BCT 208 -. S2'GLG'8gs
‘61s wae GE GLE Loe Leys: oY i OC 6ePLE: OE 6ZP | -Qi'OSG' 9S |.
‘BES [O59 68S. oF: ZarS 2 EI OLES. OE 62V VS OS 6CPIS 2 OV EES 06S |
. ; EEN ee pene (°), a7: oe

iV Ako) on asada Seal

 

oe BLOC TE

oe ELORLUCE,

     

BLOC LIS
2 BbOes US:
BLO

                         

 

. BLO.
‘BLOC ML:

 

Th ik

 
